Exhibit 10.4

Execution Version

 

 

INTERCREDITOR AGREEMENT

dated as of

September 29, 2017

among

PENN VIRGINIA HOLDING CORP.,

as Company,

PENN VIRGINIA CORPORATION,

as Parent

THE SUBSIDIARIES OF THE COMPANY PARTY HERETO,

as Grantors

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as First Lien Administrative Agent,

and

JEFFERIES FINANCE LLC,

as Second Lien Collateral Agent

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN THE SECURITY INSTRUMENTS
REFERRED TO IN THE FACILITY AGREEMENTS REFERRED TO HEREIN.

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I

  DEFINITIONS      2  

Section 1.01

 

Certain Defined Terms

     2  

Section 1.02

 

Other Defined Terms

     2  

Section 1.03

 

Terms Generally

     11  

ARTICLE II

  LIEN PRIORITIES      12  

Section 2.01

 

Relative Priorities

     12  

Section 2.02

 

Prohibition on Contesting Liens

     13  

Section 2.03

 

No New Liens

     13  

Section 2.04

 

Similar Liens and Agreements

     14  

Section 2.05

 

Judgment Creditors

     15  

Section 2.06

 

No Debt Subordination

     15  

ARTICLE III

  ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL; PURCHASE OPTION      15
 

Section 3.01

 

Exercise of Rights and Remedies

     15  

Section 3.02

 

No Interference

     17  

Section 3.03

 

Rights as Unsecured Creditors

     19  

Section 3.04

 

Automatic Release of Second Priority Liens

     19  

Section 3.05

 

Notice of Exercise of Second Liens

     20  

Section 3.06

 

Insurance and Condemnation Awards

     21  

Section 3.07

 

Purchase Option

     22  

ARTICLE IV

  PAYMENTS      26  

Section 4.01

 

Application of Proceeds

     26  

Section 4.02

 

Payment Over

     28  

Section 4.03

 

Certain Agreements with Respect to Unenforceable Liens

     29  

ARTICLE V

  BAILMENT      29  

Section 5.01

 

Bailment for Perfection of Certain Security Interests

     29  

Section 5.02

 

Bailment for Perfection of Certain Security Interests – Other Control Collateral

     32  

 

i



--------------------------------------------------------------------------------

ARTICLE VI

  INSOLVENCY PROCEEDINGS      33  

Section 6.01

 

Finance and Sale Matters

     33  

Section 6.02

 

Relief from the Automatic Stay

     35  

Section 6.03

 

Reorganization Securities

     35  

Section 6.04

 

Post-Petition Interest

     35  

Section 6.05

 

Certain Waivers by the Second Lien Secured Parties

     36  

Section 6.06

 

Certain Voting Matters

     36  

Section 6.07

 

Separate Grants of Security and Separate Classification

     36  

Section 6.08

 

Insolvency Proceedings; Subordination Agreement

     37  

Section 6.09

 

Proof of Claim

     37  

ARTICLE VII

  OTHER AGREEMENTS      37  

Section 7.01

 

Matters Relating to Facility Documents

     37  

Section 7.02

 

Effect of Refinancing of First Lien Obligations and Second Lien Obligations

     40  

Section 7.03

 

No Waiver by First Lien Secured Parties

     42  

Section 7.04

 

Reinstatement

     42  

Section 7.05

 

Further Assurances

     43  

Section 7.06

 

Notice of Acceleration

     43  

ARTICLE VIII

  REPRESENTATIONS AND WARRANTIES      43  

Section 8.01

 

Representations and Warranties of Each Party

     43  

Section 8.02

 

Representations and Warranties of Each Administrative Agent

     44  

ARTICLE IX

  NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE      44  

Section 9.01

 

No Reliance; Information

     44  

Section 9.02

 

No Warranties or Liability

     44  

Section 9.03

 

Obligations Absolute

     45  

ARTICLE X

  MISCELLANEOUS      46  

Section 10.01

 

Notices

     46  

Section 10.02

 

Conflicts

     47  

Section 10.03

 

Effectiveness; Survival

     47  

Section 10.04

 

Severability

     47  

Section 10.05

 

Amendments; Waivers

     48  

Section 10.06

 

Subrogation

     48  

Section 10.07

 

Applicable Law; Jurisdiction

     49  

Section 10.08

 

Waiver of Jury Trial

     49  

 

ii



--------------------------------------------------------------------------------

Section 10.09

 

Parties in Interest

     50  

Section 10.10

 

Specific Performance

     50  

Section 10.11

 

Headings

     50  

Section 10.12

 

Counterparts

     50  

Section 10.13

 

Provisions Solely to Define Relative Rights

     51  

Section 10.14

 

Concerning the Administrative Agents

     51  

Section 10.15

 

Sharing of Information

     51  

 

iii



--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT dated as of September 29, 2017 (this “Agreement”),
is among PENN VIRGINIA HOLDING CORP. (the “Company”), PENN VIRGINIA CORPORATION
(the “Parent”), EACH OTHER GRANTOR PARTY HERETO from time to time (the
“Subsidiary Grantors” and together with the Company and the Parent, the “Loan
Parties” and each a “Loan Party”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
agent for the First Lien Lenders (as defined below) (in such capacity, together
with any successor administrative agent to the extent permitted under the terms
of the First Lien Credit Agreement, the “First Lien Administrative Agent”), and
JEFFERIES FINANCE LLC, as administrative agent and collateral agent for the
Second Lien Lenders (as defined below) (in such capacities, together with any
successor administrative agent and/or collateral agent to the extent permitted
by the terms of the Second Lien Credit Agreement, the “Second Lien Collateral
Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Credit Agreement dated as of September 12, 2016 (as
amended through the date hereof, including by the Master Assignment, Agreement
and Amendment No. 3 to Credit Agreement dated as of September 29, 2017, and as
hereafter amended, restated, amended and restated, supplemented, or otherwise
modified from time to time, subject to the limitations in Section 7.01, the
“First Lien Credit Agreement”), among the Company, the lenders from time to time
party thereto (the “First Lien Lenders”), the First Lien Administrative Agent
and Wells Fargo Bank, National Association, as issuing lender, (b) the Credit
Agreement dated as of September 29, 2017 (as hereafter amended, restated,
amended and restated, supplemented, or otherwise modified from time to time
subject to the limitations in Section 7.01, the “Second Lien Credit Agreement”
and, together with the First Lien Credit Agreement, the “Facility Agreements”),
among the Company, the lenders from time to time party thereto (the “Second Lien
Lenders”) and the Second Lien Collateral Agent, and (c) the Security Instruments
referred to in the Facility Agreements.

RECITALS

A.    The First Lien Lenders have agreed to make loans and other extensions of
credit to the Company pursuant to the First Lien Credit Agreement on the
condition, among others, that the First Lien Obligations (such term and each
other capitalized term used but not defined in the preliminary statement or
these recitals having the meaning given it in Article I) shall be secured by
first priority Liens on, and security interests in, the First Lien Collateral.

B.    The Second Lien Lenders have agreed to make loans to the Company pursuant
to the Second Lien Credit Agreement on the condition, among others, that the
Second Lien Obligations shall be secured by second priority Liens on, and
security interests in, the Second Lien Collateral.

C.    The Facility Agreements require, among other things, that the parties
hereto set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral.

 

1



--------------------------------------------------------------------------------

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Administrative Agent (for itself and on behalf of
the First Lien Secured Parties), the Second Lien Collateral Agent (for itself
and on behalf of the Second Lien Secured Parties), the Company and the other
Loan Parties agree as follows:

Article I

Definitions

Section 1.01    Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings set forth in the First
Lien Credit Agreement, the Second Lien Credit Agreement, or the Security
Documents, as set forth herein.

Section 1.02    Other Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

“Administrative Agents” shall mean collectively each of the First Lien
Administrative Agent and the Second Lien Collateral Agent.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person or any Subsidiary of such Person.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereof, as the same may be amended, supplemented, restated, and
otherwise modified from time to time in accordance with the terms hereof.

“Asset Sale” shall mean the Disposition of any Collateral to any Person other
than another Grantor.

“Banking Service Provider” means any First Lien Lender or Affiliate of a First
Lien Lender that provides Banking Services to any Loan Party.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Banking Service Provider: (a) commercial credit cards,
(b) stored value cards and (c) any other Treasury Management Arrangement
(including controlled disbursement, purchase card arrangements, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” means any and all obligations of any Loan Party
or any Subsidiary owing to Banking Service Providers, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Banking Services.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” means United States Code, 11 U.S.C. §§ 101–1532, as now and
hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Borrowing Base” shall have the meaning assigned to such term in the First Lien
Credit Agreement or, if the First Lien Obligations outstanding under the First
Lien Loan Documents are Refinanced as contemplated by Section 7.02(a), as
defined in the New First Lien Loan Documents.

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any Disposition of property in lieu of
condemnation, as the case may be, of Collateral of any Person or any of its
Subsidiaries.

“Collateral” shall mean, collectively, the First Lien Collateral and the Second
Lien Collateral.

“Company” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“DIP Financing” shall have the meaning assigned to such term in
Section 6.01(a)(ii).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 6.01(a)(ii).

“Discharge of First Lien Obligations” shall mean, subject to Section 7.02 and
Section 7.04, (a) the payment in full in cash of the principal of and interest
(including interest accruing during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such Insolvency Proceeding) and
premium, if any, on all First Lien Obligations outstanding under the First Lien
Loan Documents (other than Excess First Lien Obligations), (b) the payment in
full in cash of all other First Lien Obligations (other than Swap Obligations,
Banking Services Obligations, and Unasserted Contingent Obligations) that are
due and payable or otherwise accrued and owing at or before the time such
principal and interest are paid, (c) cancellation of, cash collateralization in
an amount equal to 104% of the aggregate undrawn face amount of, or the entry
into other arrangements reasonably satisfactory to the First Lien Administrative
Agent and the Issuing Lender with respect to all letters of credit issued and
outstanding under the First Lien Credit Agreement, (d) the payment in full in
cash of all Swap Obligations under all Lender Swap Contracts which have been
terminated and the termination of all Lender Swap Contracts

 

3



--------------------------------------------------------------------------------

(other than Lender Swap Contract as to which the Company has made arrangements
satisfactory to the applicable Swap Counterparty in its sole discretion to
protect such Swap Counterparty from default risk under such Lender Swap Contract
(and communicated to the First Lien Administrative Agent)), (e) the payment in
full in cash of all Banking Services Obligations (other than Unasserted
Contingent Obligations) and the termination of all agreements governing Banking
Services Obligations (other than such agreements as to which the Company has
made arrangements satisfactory to the applicable counterparty to such agreements
in its sole discretion to protect such counterparty from default risk under such
agreements (and communicated to the First Lien Administrative Agent)), and
(f) termination or expiration of all commitments to lend and all obligations to
issue or extend letters of credit under the First Lien Credit Agreement.

“Discharge of Second Lien Obligations” shall mean, subject to Section 7.02 and
Section 7.04, (a) payment in full in cash of the principal of and interest
(including interest accruing during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such Insolvency Proceeding) and
premium, if any, on all Second Lien Obligations outstanding under the Second
Lien Loan Documents (other than Excess Second Lien Obligations), (b) payment in
full in cash of all other Second Lien Obligations that are due and payable or
otherwise accrued and owing at or before the time such principal and interest
are paid, and (c) termination or expiration of all commitments to lend under the
Second Lien Credit Agreement.

“Disposition,” “Dispose” or “Disposed” means any sale, lease, transfer,
assignment, farm-out, conveyance, release, abandonment, or other disposition of
any Property (including any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest), including any Casualty Event.

“Enforcement Action” shall mean the actions described in Section 3.02.

“Excess First Lien Obligations” shall mean all First Lien Principal Obligations
in excess of the First Lien Cap and all interest with respect to such principal,
including any capitalized interest and interest paid in kind.

“Excess Second Lien Obligations” shall mean all Second Lien Principal
Obligations in excess of the Second Lien Cap and all interest with respect to
such principal, including any capitalized interest and interest paid in kind.

“Facility Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Facility Documents” shall mean the First Lien Loan Documents and the Second
Lien Loan Documents.

“First Lien Administrative Agent” shall have the meaning assigned to such term
in the introductory paragraph of this Agreement, except as otherwise specified
in Section 7.02(a).

“First Lien Cap” shall mean $700,000,000. For the avoidance of doubt, and
notwithstanding anything herein to the contrary, the “First Lien Cap” refers
only to First Lien

 

4



--------------------------------------------------------------------------------

Principal Obligations (other than any capitalized interest or payments in kind,
if any) and does not include or apply to (and in no way caps) interest
(including capitalized interest or payments in kind, if any), fees, premium or
other amounts due under the First Lien Loan Documents.

“First Lien Collateral” shall mean all assets of any Grantor now or at any time
hereafter subject to Liens securing any First Lien Obligations.

“First Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement, and shall include each loan or
credit agreement evidencing any initial or subsequent replacement, substitution,
renewal, or Refinancing of the First Lien Obligations under the then effective
First Lien Credit Agreement, in each case as the same may from time to time be
amended, amended and restated, supplemented, modified, replaced, substituted,
renewed or Refinanced, except as otherwise specified in Section 7.02(a).

“First Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“First Lien Loan Documents” shall mean the “Loan Documents”, as defined in the
First Lien Credit Agreement, except as otherwise specified in Section 7.02(a).

“First Lien Majority Lenders” shall mean the “Majority Lenders”, as defined in
the First Lien Credit Agreement.

“First Lien Obligations” shall mean the “Obligations”, as defined in the First
Lien Credit Agreement on the date hereof, except as otherwise specified in
Section 7.02(a).

“First Lien Principal Obligations” means, as of any date of determination, the
sum of (i) the outstanding principal amount of loans under the First Lien Loan
Documents plus (ii) the aggregate undrawn maximum amount of any letters of
credit outstanding on such date under the First Lien Loan Documents plus
(iii) the aggregate unpaid principal amount of all reimbursement obligations for
drawings under such letters of credit. First Lien Principal Obligations shall
not include the principal amount of any First Lien Refinancing Debt that
substantially concurrently with the incurrence thereof Refinances any of the
then-existing First Lien Principal Obligations.

“First Lien Refinancing Debt” shall mean Debt that Refinances First Lien
Obligations pursuant to Section 7.02(a).

“First Lien Refinancing Notice” shall have the meaning assigned to such term in
Section 7.02(a).

“First Lien Required Lenders” shall mean the “Required Lenders”, as defined in
the First Lien Credit Agreement.

“First Lien Secured Parties” shall mean, at any time, (a) the First Lien
Lenders, (b) the First Lien Administrative Agent, (c) the Issuing Lender,
(d) the Banking Service Providers, (e) the Swap Counterparties, (e) each other
Person to whom any of the First Lien Obligations (including First Lien
Obligations constituting Unasserted Contingent Obligations) is owed, and (f) the
successors and permitted assigns of each of the foregoing.

 

5



--------------------------------------------------------------------------------

“First Lien Security Documents” shall mean the “Security Instruments”, as
defined in the First Lien Credit Agreement.

“First Priority Liens” shall mean all Liens on the Collateral securing the First
Lien Obligations, whether created under the First Lien Security Documents or
acquired by possession, statute (including any judgment Lien), operation of law,
subrogation or otherwise.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Grantors” shall mean (a) the Company, (b) the Parent, and (c) each other Person
(including each other Loan Party) that shall have created or purported to create
any First Priority Lien or Second Priority Lien on all or any part of its assets
to secure any First Lien Obligations or any Second Lien Obligations.

“Guarantors” shall mean, collectively, the Parent and each Subsidiary that has
guaranteed, or that may from time to time hereafter guarantee, the First Lien
Obligations or the Second Lien Obligations.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

“Insolvency Proceeding” shall mean (a) any voluntary or involuntary proceeding
under the Bankruptcy Code or any other Bankruptcy Law with respect to any
Grantor, (b) any voluntary or involuntary appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Grantor or for
a substantial part of the property or assets of any Grantor, (c) any voluntary
or involuntary winding-up or liquidation of any Grantor under any Bankruptcy
Law, or (d) a general assignment for the benefit of creditors by any Grantor.

“Issuing Lender” shall mean Wells Fargo Bank, National Association and any other
Person serving in the capacity as an issuer of letters of credit under the First
Lien Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority.

“Lender Swap Contract” shall mean a Swap Contract between the Company or any
other Grantor and a Swap Counterparty.

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease, capital
lease, or other title retention agreement).

“Net Cash Proceeds” means, with respect to any Disposition, all cash and Liquid
Investments received (directly or indirectly) by any Grantor or any Subsidiary
of a Grantor from such Disposition after payment of all reasonable out of pocket
fees and expenses actually incurred by such Grantor or such Subsidiary directly
in connection with such Disposition minus (a) taxes paid or payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements), minus (b) if applicable, the principal amount of
Indebtedness that is secured by such asset (if any) and that is required to be
repaid in connection with the sale thereof (other than the First Lien
Obligations and the Second Lien Obligations) and minus (c) any amounts provided
as a reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustments associated with such
Disposition.

“New First Lien Administrative Agent” shall have the meaning assigned to such
term in Section 7.02(a).

“New First Lien Loan Documents” shall have the meaning assigned to such term in
Section 7.02(a).

“New First Lien Obligations” shall have the meaning assigned to such term in
Section 7.02(a).

“New Second Lien Collateral Agent” shall have the meaning assigned to such term
in Section 7.02(b).

“New Second Lien Loan Documents” shall have the meaning assigned to such term in
Section 7.02(b).

“New Second Lien Obligations” shall have the meaning assigned to such term in
Section 7.02(b).

“Obligations” shall mean and includes all First Lien Obligations, all New First
Lien Obligations, and all Second Lien Obligations, as applicable.

 

7



--------------------------------------------------------------------------------

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.

“Parent” shall have the meaning given to such term in the introductory paragraph
of this Agreement.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Section 5.01(a).

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties under then existing economic and operating conditions
(i.e., prices and costs as of the date the estimate is made).

“Refinance” shall mean, in respect of any Obligations, to refinance, extend,
renew, restructure or replace, or to issue other Debt in exchange or replacement
for, such Obligations, in whole or in part. “Refinanced” and “Refinancing” shall
have correlative meanings.

“Release” shall have the meaning assigned to such term in Section 3.04.

“Second Lien Cap” shall mean $250,000,000. For the avoidance of doubt, and
notwithstanding anything herein to the contrary, the “Second Lien Cap” refers
only to Second Lien Principal Obligations (other than any capitalized interest
or payments in kind) and does not include or apply to (and in no way caps)
interest (including capitalized interest or payments in kind), fees, premium or
other amounts due under the Second Lien Loan Documents.

“Second Lien Collateral Agent” shall have the meaning assigned to such term in
the preliminary statement of this Agreement, except as otherwise specified in
Section 7.02(b).

“Second Lien Collateral” shall mean all assets of any Grantor now or at any time
hereafter subject to Liens securing any Second Lien Obligations.

“Second Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement, and shall include each loan or
credit agreement evidencing any initial or subsequent replacement, substitution,
renewal, or Refinancing of the Second Lien Obligations under the then effective
Second Lien Credit Agreement, in each case as the same may from time to time be
amended, amended and restated, supplemented, modified, replaced, substituted,
renewed or Refinanced, except as otherwise specified in Section 7.02(b).

 

8



--------------------------------------------------------------------------------

“Second Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Second Lien Loan Documents” shall mean the “Loan Documents”, as defined in the
Second Lien Credit Agreement, except as otherwise specified in Section 7.02(b).

“Second Lien Mortgage” shall mean any Second Lien Security Instrument granting a
Lien on any real property Collateral.

“Second Lien Obligations” shall mean the “Obligations” as defined in the Second
Lien Credit Agreement on the date hereof, except as otherwise specified in
Section 7.02(b).

“Second Lien Permitted Actions” shall have the meaning assigned to such term in
Section 3.01(a).

“Second Lien Principal Obligations” means, as of any date of determination, the
outstanding principal amount of loans under the Second Lien Loan Documents.
Second Lien Principal Obligations shall not include the principal amount of any
Second Lien Refinancing Debt that substantially concurrently with the incurrence
thereof Refinances any of the then-existing Second Lien Principal Obligations.

“Second Lien Refinancing Debt” shall mean Debt that Refinances Second Lien
Obligations pursuant to Section 7.02(b).

“Second Lien Refinancing Notice” shall have the meaning assigned to such term in
Section 7.02(b).

“Second Lien Required Lenders” shall mean the “Majority Lenders”, as defined in
the Second Lien Credit Agreement.

“Second Lien Secured Parties” shall mean, at any time, (a) the Second Lien
Lenders, (b) the Second Lien Collateral Agent, (c) each other Person to whom any
of the Second Lien Obligations (including Unasserted Contingent Obligations) is
owed and (d) the successors and permitted assigns of each of the foregoing.

“Second Lien Security Documents” shall mean the “Security Instruments”, as
defined in the Second Lien Credit Agreement.

“Second Priority Liens” shall mean all Liens on the Collateral securing the
Second Lien Obligations, whether created under the Second Lien Security
Documents or acquired by possession, statute (including any judgment Lien),
operation of law, subrogation or otherwise.

“Secured Parties” shall mean collectively each of First Lien Secured Parties and
the Second Lien Secured Parties.

 

9



--------------------------------------------------------------------------------

“Security Documents” shall mean the First Lien Security Documents and the Second
Lien Security Documents.

“Standstill Period” shall have the meaning assigned to such term in
Section 3.02(a).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent. Unless otherwise indicated herein, each reference
to the term “Subsidiary” shall mean a direct or indirect Subsidiary of the
Parent.

“Swap Contract” shall mean (a) any and all interest rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, deferred
premium commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”).

“Swap Counterparty” shall mean (a) any First Lien Lender or Affiliate of a First
Lien Lender that is a counterparty to any Lender Swap Contract with the Company
or any Subsidiary of the Company, and (b) any counterparty to any other Lender
Swap Contract with the Company or any Subsidiary; provided that such
counterparty is a First Lien Lender or an Affiliate of a First Lien Lender or
was a First Lien Lender or an Affiliate of a First Lien Lender at the time the
applicable Lender Swap Contract (and not the Master Agreement between such
parties) was entered into. For the avoidance of doubt, “Swap Counterparty” shall
not include any participant of a First Lien Lender that purchases a
participation from, or enters into a participation agreement with, a First Lien
Lender, other than to the extent such participant is otherwise a First Lien
Lender or an Affiliate of a First Lien Lender.

“Swap Obligations” means, with respect to any Lender Swap Contract, after taking
into account the effect of any legally enforceable netting agreement relating to
such Lender Swap Contract, all obligations then due and owing thereunder to the
Swap Counterparty a party thereto, including all related fees, expenses and
other amounts owed to such Swap Counterparty in connection therewith.

 

10



--------------------------------------------------------------------------------

“Unasserted Contingent Obligations” shall mean, at any time, Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(excluding (i) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any Obligations and (ii) contingent reimbursement
obligations in respect of amounts that may be drawn under any outstanding letter
of credit) in respect of which no assertion of liability (whether oral or
written) and no claim or demand for payment (whether oral or written) has been
made (and, in the case of Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time, other than
assertions, claims, demands or notices which have been withdrawn in writing,
paid or satisfied.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers (or
the individuals performing similar functions) of such limited liability company.

Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any Person shall be construed to include such Person’s successors and assigns
and (ii) to the Company or any other Grantor shall be construed to include the
Company or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for the Company or any other Grantor, as the case may be, in any
Insolvency Proceeding, (c) the words “herein”, “hereof’ and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles or Sections shall be construed to refer to Articles or Sections of
this Agreement, and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

11



--------------------------------------------------------------------------------

Article II

Lien Priorities

Section 2.01    Relative Priorities. Notwithstanding (a) the date, manner or
order of grant, attachment or perfection of any Second Priority Lien or any
First Priority Lien, (b) any provision of the UCC or any other applicable Legal
Requirement or the provisions of any Security Document or any other Facility
Document, (c) any defect in, or non-perfection, setting aside, or avoidance of a
Lien or a First Lien Loan Document or a Second Lien Loan Document, (d) the
modification of a First Lien Loan Document or a Second Lien Loan Document,
(e) the exchange of any security interest in any Collateral for a security
interest in other Collateral, (f) the commencement of an Insolvency Proceeding
or (g) any other circumstance whatsoever, including a circumstance that might be
a defense available to, or a discharge of, a Grantor in respect of a First Lien
Obligation or a Second Lien Obligation or holder of such obligation, the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties hereby agrees that:

 

  (i) so long as the Discharge of First Lien Obligations has not occurred:

(A)    any First Priority Lien now or hereafter held by or for the benefit of
any First Lien Secured Party shall be senior in right, priority, operation,
effect and all other respects to any and all Second Priority Liens subject to
the First Lien Cap and the Second Lien Cap,

(B)    any Second Priority Lien now or hereafter held by or for the benefit of
any Second Lien Secured Party shall be junior and subordinate in right,
priority, operation, effect and all other respects to any and all First Priority
Liens subject to the First Lien Cap and the Second Lien Cap, and

(C)    the First Priority Liens, subject to the First Lien Cap and the Second
Lien Cap, shall be and remain senior in right, priority, operation, effect and
all other respects to any Second Priority Liens for all purposes, whether or not
any First Priority Liens are subordinated in any respect to any other Lien
securing any other obligation of the Company, any other Grantor or any other
Person;

 

  (ii) upon a Discharge of First Lien Obligations:

(A)     any Second Priority Lien now or hereafter held by or for the benefit of
any Second Lien Secured Party shall be senior in right, priority, operation,
effect and all other respects to any and all First Priority Liens subject to the
Second Lien Cap,

(B)     any First Priority Lien now or hereafter held by or for the benefit of
any First Lien Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to any and all Second Priority Liens
subject to the Second Lien Cap, and

 

12



--------------------------------------------------------------------------------

(C)     the Second Priority Liens, subject to the Second Lien Cap, shall be and
remain senior in right, priority, operation, effect and all other respects to
any First Priority Liens for all purposes, whether or not any Second Priority
Liens are subordinated in any respect to any other Lien securing any other
obligation of the Company, any other Grantor or any other Person; and

 

  (iii) upon a Discharge of Second Lien Obligations:

(A)     any First Priority Lien now or hereafter held by or for the benefit of
any First Lien Secured Party shall be senior in right, priority, operation,
effect and all other respects to any and all Second Priority Liens,

(B)     any Second Priority Lien now or hereafter held by or for the benefit of
any Second Lien Secured Party shall be junior and subordinate in right,
priority, operation, effect and all other respects to any and all First Priority
Liens, and

(C)     the First Priority Liens shall be and remain senior in right, priority,
operation, effect and all other respects to any Second Priority Liens for all
purposes, whether or not any First Priority Liens are subordinated in any
respect to any other Lien securing any other obligation of the Company, any
other Grantor or any other Person.

Section 2.02    Prohibition on Contesting Liens. Each of the First Lien
Administrative Agent, for itself and on behalf of the other First Lien Secured
Parties, and the Second Lien Collateral Agent, for itself and on behalf of the
other Second Lien Secured Parties, agrees that it will not, and hereby waives
any right to, contest or support any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the priority, perfection,
validity or enforceability of any Second Priority Lien or any First Priority
Lien, as the case may be; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of (i) the First Lien Administrative
Agent or any other First Lien Secured Party to enforce this Agreement, or
(ii) the Second Lien Collateral Agent or any other Second Lien Secured Party to
enforce this Agreement.

Section 2.03    No New Liens. The parties hereto agree that so long as the
Discharge of First Lien Obligations and the repayment in full, in cash, of
Excess First Lien Obligations has not occurred, none of the Grantors shall, or
shall permit any of its Subsidiaries to, (i) grant or permit any additional
Liens on any asset to secure any Second Lien Obligations unless such Lien is in
favor of the Second Lien Collateral Agent and such Grantor or such Subsidiary
has granted, or concurrently therewith grants, a Lien on such asset in favor of
the First Lien Administrative Agent to secure the First Lien Obligations, or
(ii) grant or permit any additional Liens on any asset to secure any First Lien
Obligations (other than (x) assets in respect of which the Second Lien
Collateral Agent has declined a Lien and (y) Liens on Cash Collateral (as
defined in the First Lien Credit

 

13



--------------------------------------------------------------------------------

Agreement as in effect on the date hereof) to the extent the aggregate First
Lien Principal Obligations secured by such Cash Collateral does not exceed the
First Lien Cap)) unless such Lien is in favor of the First Lien Administrative
Agent and such Grantor or such Subsidiary has granted, or concurrently therewith
grants, a Lien on such asset in favor of the Second Lien Collateral Agent (or,
in respect of any Cash Collateral (defined above), in favor of the First Lien
Administrative Agent) to secure the Second Lien Obligations, with each such Lien
referenced in this Section 2.03 to be subject to the provisions of this
Agreement, in each case, subject to the terms and conditions hereof (including
Sections 5.01 and 5.02 hereof).

To the extent that the provisions of this Section 2.03 are not complied with for
any reason, without limiting any other right or remedy available to the First
Lien Administrative Agent or the other First Lien Secured Parties, the Second
Lien Collateral Agent agrees, for itself and on behalf of the other Second Lien
Secured Parties, that any amounts received by or distributed to any Second Lien
Secured Party pursuant to or as a result of any Lien granted in contravention of
this Section 2.03 shall be subject to Section 4.02.

Section 2.04    Similar Liens and Agreements. The parties hereto acknowledge and
agree that it is their intention that the First Lien Obligations and the Second
Lien Obligations shall be secured by the same Collateral (other than Cash
Collateral as provided in Section 2.03). In furtherance of the foregoing, the
parties hereto agree:

(a)    to cooperate in good faith in order to determine, upon any reasonable
request by the First Lien Administrative Agent or the Second Lien Collateral
Agent, the specific assets included in the First Lien Collateral and the Second
Lien Collateral, the steps taken to perfect the First Priority Liens and the
Second Priority Liens thereon and the identity of the respective parties
obligated under the First Lien Loan Documents and the Second Lien Loan
Documents;

(b)    that, except as may otherwise be approved by the First Lien
Administrative Agent, the Second Lien Security Documents shall be in all
material respects in the same form as the First Lien Security Documents, other
than with respect to the first priority and second priority nature of the Liens
created or evidenced thereunder, the identity of the Secured Parties that are
parties thereto or secured thereby and other matters contemplated by this
Agreement;

(c)    that at no time before the Discharge of First Lien Obligations and the
repayment in full, in cash, of Excess First Lien Obligations shall there be
(i) any Grantor that is an obligor in respect of the Second Lien Obligations
that is not also an obligor in respect of the First Lien Obligations, or
(ii) except as expressly permitted by the First Lien Loan Documents, a Lien
(whether perfected or not) on any Property to secure the Second Lien Obligations
that is not also granted (and similarly perfected) to secure the First Lien
Obligations; and

(d)    that at no time before the Discharge of Second Lien Obligations and the
repayment in full, in cash, of Excess Second Lien Obligations shall there be
(i) any Grantor that is an obligor in respect of the First Lien Obligations that
is not also an obligor in respect of the Second Lien Obligations, or (ii) except
as expressly permitted by the Second Lien Loan Documents, a Lien (whether
perfected or not) on any Property to secure the First Lien Obligations that is
not also granted (and similarly perfected) to secure the Second Lien
Obligations.

 

14



--------------------------------------------------------------------------------

Section 2.05    Judgment Creditors. In the event that any Second Lien Secured
Party becomes a judgment lien creditor as a result of its enforcement of its
rights as an unsecured creditor with respect to the Second Lien Obligations,
such judgment Lien shall be subject to the terms of this Agreement for all
purposes (including in relation to the First Priority Liens and the First Lien
Obligations and the Second Priority Liens and the Second Lien Obligations, as
applicable) to the same extent as all other Liens securing the Second Lien
Obligations are subject to the terms of this Agreement.

Section 2.06    No Debt Subordination. Nothing contained in this Agreement is
intended to subordinate any debt claim by a Second Lien Secured Party to a debt
claim by a First Lien Secured Party. Other than to the extent constituting
secured claims on the Collateral, all debt claims of the First Lien Secured
Parties and the Second Lien Secured Parties are intended to be pari passu.

Article III

Enforcement of Rights; Matters Relating to Collateral; Purchase Option

Section 3.01    Exercise of Rights and Remedies.

(a)    Subject to Section 3.02(a), so long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency Proceeding has been
commenced, the First Lien Administrative Agent and the other First Lien Secured
Parties shall have the exclusive right to enforce rights and exercise remedies
(including any right of setoff) with respect to the Collateral (including making
determinations regarding the Disposition (and, to the extent provided in
Section 3.04, any Release in connection therewith) with respect to the
Collateral), or to commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency Proceeding), in each case, without any consultation
with or the consent of the Second Lien Collateral Agent or any other Second Lien
Secured Party; provided that the interests of the Second Lien Secured Parties
shall attach to the proceeds thereof, subject to the relative priorities
described in Section 2.01; provided further, that, notwithstanding the
foregoing,

(i)    in any Insolvency Proceeding, the Second Lien Collateral Agent and any
Second Lien Secured Party may file a proof of claim or statement of interest
with respect to the Second Lien Obligations;

(ii)    the Second Lien Collateral Agent may take any action to create, perfect,
preserve or protect the validity and enforceability of the Second Priority Liens
provided that no such action is, (A) adverse to the existence, perfection or
priority status of the First Priority Liens or the rights of the First Lien
Administrative Agent or any other First

 

15



--------------------------------------------------------------------------------

Lien Secured Party to exercise remedies in respect thereof, or (B) otherwise
inconsistent with the terms of this Agreement, including the automatic release
of Second Priority Liens provided in Section 3.04; and provided, further, that,
without limiting Section 5.01 hereof, no Administrative Agent shall have any
obligation under this Agreement to create, perfect, preserve or protect the
validity and enforceability of the First Priority Liens or Second Priority
Liens.

(iii)    the Second Lien Secured Parties may file any responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Second Lien Secured Parties, including any claims secured
by the Collateral or otherwise make any agreements or file any motions
pertaining to the Second Lien Obligations to the extent not inconsistent with
the terms of this Agreement;

(iv)    the Second Lien Secured Parties may exercise rights and remedies as
unsecured creditors, as provided in Section 3.03 other than, for the avoidance
of doubt, any Enforcement Action;

(v)    the Second Lien Secured Parties may (A) present a cash bid for Collateral
or purchase Collateral for cash at any Section 363 hearing or at any public or
judicial foreclosure sale and (B) credit bid for Collateral pursuant to
Section 363(k) of the Bankruptcy Code (provided that such credit bid may only be
made if the Discharge of First Lien Obligations has occurred or will occur
concurrently as a result of a cash bid for such Collateral in addition to such
credit bid);

(vi)    the Second Lien Secured Parties shall be entitled to vote on any plan of
reorganization, to the extent consistent with the provisions hereof and as
otherwise permitted under the Bankruptcy Code;

(vii)    subject to Section 3.02(a) and Section 3.02(b), the Second Lien
Collateral Agent and the other Second Lien Secured Parties may enforce any of
their rights and exercise any of their remedies with respect to the Collateral
after the termination of the Standstill Period; and

(viii)    the Second Lien Secured Parties may object to any proposed acceptance
of Collateral by the First Lien Administrative Agent or a First Lien Secured
Party pursuant to Section 9-620 of the Uniform Commercial Code; and

(ix)    the Second Lien Secured Parties may enforce the terms of any
subordination agreement (other than this Agreement to the extent this Agreement
is a “subordination agreement” pursuant to Section 6.08) with respect to any
Indebtedness subordinated to its Second Priority Principal Obligations.

(the actions described in clauses (i) through (ix) above being referred to
herein as the “Second Lien Permitted Actions”). Except for the Second Lien
Permitted Actions, unless and until the Discharge of First Lien Obligations has
occurred, the sole right of the Second Lien Collateral

 

16



--------------------------------------------------------------------------------

Agent and the other Second Lien Secured Parties with respect to the Collateral
shall be to (A) hold a Lien on the Collateral or such other collateral in
respect of the applicable Second Lien Principal Obligations pursuant to the
Second Lien Loan Documents, as applicable, and (B) receive the proceeds of the
Collateral, if any, remaining after the Discharge of First Lien Obligations has
occurred.

(b)    Subject to Section 3.02(a), so long as the Discharge of First Lien
Obligations has not occurred, the Second Lien Collateral Agent (on behalf of
itself and the other Second Lien Secured Parties) hereby agrees that, in
exercising rights and remedies with respect to the Collateral, the First Lien
Administrative Agent and the other First Lien Secured Parties may enforce the
provisions of the First Lien Loan Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in their sole and
absolute discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to Dispose of Collateral upon foreclosure, to incur
expenses in connection with any such Disposition and to exercise all the rights
and remedies of a secured creditor under the Uniform Commercial Code, the
Bankruptcy Code or any other Bankruptcy Law. Unless an Insolvency Proceeding has
commenced and is continuing, the First Lien Administrative Agent agrees to
provide at least five days’ prior written notice to the Second Lien Collateral
Agent of its intention to foreclose upon or Dispose of any Collateral.

(c)    The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Lien Security Document or any
other Second Lien Loan Document before the Discharge of First Lien Obligations,
shall be deemed to restrict in any way the rights and remedies of the First Lien
Administrative Agent or the other First Lien Secured Parties with respect to the
Collateral as set forth in this Agreement and the other First Lien Loan
Documents.

Section 3.02    No Interference. The Second Lien Collateral Agent, for itself
and on behalf of the other Second Lien Secured Parties, agrees that, whether or
not any Insolvency Proceeding has been commenced, the Second Lien Secured
Parties:

(a)    will not, so long as the Discharge of First Lien Obligations has not
occurred and except for Second Lien Permitted Actions, (A) enforce or exercise,
or seek to enforce or exercise, any rights or remedies (including any right of
setoff) with respect to any Collateral (including the enforcement of any right
under any account control agreement (if any), any letter to purchasers of
production, or any similar agreement or arrangement to which the Second Lien
Collateral Agent or any other Second Lien Secured Party is a party) or
(B) commence or join with any Person (other than the First Lien Administrative
Agent acting alone or in concert with the Second Lien Collateral Agent) in
commencing, or petition for or vote in favor of any resolution for, any action
or proceeding with respect to such rights or remedies (including any foreclosure
action) with respect to any Collateral; provided, however, that the Second Lien
Collateral Agent may, subject to the other provisions of this Agreement
(including the turnover provisions of Article IV) enforce or exercise any or all
such rights and remedies, or commence, join with any Person in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding, after a period of 180 days has elapsed since the date on which the

 

17



--------------------------------------------------------------------------------

Second Lien Collateral Agent has delivered to the First Lien Administrative
Agent written notice of the acceleration of the Second Lien Obligations (the
“Standstill Period”); provided further, however, that notwithstanding the
expiration of the Standstill Period or anything herein to the contrary, except
for Second Lien Permitted Actions, in no event shall the Second Lien Collateral
Agent or any other Second Lien Secured Party enforce or exercise any rights or
remedies with respect to any Collateral, or commence, join with any Person in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, if the First Lien Administrative Agent or any other First
Lien Secured Party shall have commenced, and shall be diligently pursuing (or
shall have sought or requested relief from or modification of the automatic stay
or any other stay in any Insolvency Proceeding to enable the commencement and
pursuit thereof), the enforcement or exercise of any rights or remedies with
respect to all or any material portion of the Collateral or any such action or
proceeding (prompt written notice thereof to be given to the Second Lien
Collateral Agent by the First Lien Administrative Agent), or any Grantor, acting
with the consent of the First Lien Administrative Agent, shall have commenced
and shall be diligently pursuing any action to Dispose of all or any material
portion of the Collateral;

(b)    subject to Section 3.01(a)(viii), will not contest, protest or object to
(x) any foreclosure action or proceeding brought by the First Lien
Administrative Agent or any other First Lien Secured Party, (y) any other
enforcement or exercise by any First Lien Secured Party of any rights or
remedies relating to the Collateral under the First Lien Loan Documents or
otherwise, or (z) any action taken by any Grantor to Dispose of Collateral with
the consent of the First Lien Administrative Agent when an Event of Default has
occurred and is continuing under the First Lien Loan Documents, in each case so
long as Second Priority Liens attach to the proceeds thereof subject to the
relative priorities set forth in Section 2.01;

(c)    subject to the rights of the Second Lien Secured Parties under clause
(i) above, will not object to the forbearance by the First Lien Administrative
Agent or any other First Lien Secured Party from commencing or pursuing any
foreclosure action or proceeding or any other enforcement or exercise of any
rights or remedies with respect to the Collateral;

(d)    will not, so long as the Discharge of First Lien Obligations has not
occurred and except for Second Lien Permitted Actions, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or enforcement of any remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award under a policy of insurance relating to any
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to any Collateral;

(e)    will not, except for Second Lien Permitted Actions, take any action that
would hinder, in any manner, any exercise of remedies under the First Lien Loan
Documents, including any Disposition of any Collateral, whether by foreclosure
or otherwise;

(f)    will not, except for Second Lien Permitted Actions, object to the manner
in which the First Lien Administrative Agent or any other First Lien Secured
Party may seek to enforce or collect the First Lien Obligations or the First
Priority Liens, regardless of whether any action or failure to act by or on
behalf of the First Lien Administrative Agent or any other

 

18



--------------------------------------------------------------------------------

First Lien Secured Party is, or could be, adverse to the interests of the Second
Lien Secured Parties, and will not assert, and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable Legal Requirement with respect to
the Collateral or any similar rights a junior secured creditor may have under
applicable Legal Requirement; and

(g)    will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Lien Obligation or any provision of any First Lien Security Document,
including this Agreement, or the validity or enforceability of the priorities,
rights or obligations established by this Agreement or under applicable Legal
Requirement;

provided, however, that, in the case of clauses (a) through (g) above, the Liens
granted to secure the Second Lien Obligations of the Second Lien Secured Parties
shall attach to any proceeds remaining from any such enforcement actions taken
by the First Lien Administrative Agent or any First Lien Secured Party in
accordance with this Agreement after application of such Proceeds to the extent
necessary to meet the requirements of a Discharge of First Lien Obligations.

Section 3.03    Rights as Unsecured Creditors. The Second Lien Collateral Agent
and the other Second Lien Secured Parties may, in accordance with the terms of
the Second Lien Loan Documents and applicable Legal Requirement, enforce rights
and exercise remedies against the Company and any other Grantor as unsecured
creditors (other than initiating or joining any involuntary case or proceeding
under the Bankruptcy Code not initiated by the First Lien Administrative Agent);
provided that no such action is otherwise inconsistent with the terms of this
Agreement. Nothing in this Agreement shall prohibit the acceleration of the
Second Lien Obligations, the receipt by the Second Lien Collateral Agent or any
other Second Lien Secured Party of the required payments of principal, premium,
interest, fees and other amounts due under the Second Lien Loan Documents, so
long as such receipt is not the direct or indirect result of the enforcement or
exercise by the Second Lien Collateral Agent or any other Second Lien Secured
Party of rights or remedies as a secured creditor (including any right of
setoff) or enforcement in contravention of this Agreement of any Second Priority
Lien (including any judgment Lien resulting from the exercise of remedies
available to an unsecured creditor).

Section 3.04    Automatic Release of Second Priority Liens.

(a)    If, in connection with (i) any Disposition of any Collateral permitted
under the terms of the First Lien Loan Documents or (ii) the enforcement or
exercise of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, (1) the First Lien Administrative Agent, for itself
and on behalf of the other First Lien Secured Parties, (x) releases any of the
First Priority Liens, or (y) releases any Guarantor from its obligations under
its guarantee of the First Lien Obligations or (2) the First Priority Liens are
otherwise released as permitted by the First Lien Loan Documents (in each case,
a “Release”), other than any such

 

19



--------------------------------------------------------------------------------

Release granted following the Discharge of First Lien Obligations and the
repayment in full, in cash, of Excess First Lien Obligations, then, subject to
Section 3.04(b) and subject to the last sentence of this Section 3.04(a), the
Second Priority Liens on such Collateral, or the obligations of such Guarantor
under its guarantee of the Second Lien Obligations shall be automatically,
unconditionally and simultaneously released, and the Second Lien Collateral
Agent shall, for itself and on behalf of the other Second Lien Secured Parties
(and at the cost and expense of the Borrower), promptly execute and deliver to
the First Lien Administrative Agent, the relevant Grantor or such Guarantor such
termination statements, releases and other documents as the First Lien
Administrative Agent or the relevant Grantor or Guarantor may reasonably request
(in each case, at the relevant Grantor or Guarantor’s sole cost and expense) to
effectively confirm such Release; provided that, in the case of a Disposition of
Collateral (other than any such Disposition in connection with the enforcement
or exercise of any rights or remedies with respect to the Collateral), the
Second Priority Liens shall not be so released if such Disposition is not
permitted under the terms of the Second Lien Credit Agreement. The automatic
release of the Second Priority Liens pursuant to the terms above shall be
effective (A) in the case of a Disposition of Collateral (other than any such
Disposition in connection with the enforcement or exercise of any rights or
remedies with respect to the Collateral), only if a Grantor has provided notice
of such Disposition to the Second Lien Collateral Agent at least five days prior
to effecting such Disposition (or such shorter time period acceptable to the
Second Lien Collateral Agent in its sole discretion), and (B) in the case of a
Disposition of Collateral in connection with the enforcement or exercise of any
rights or remedies with respect to the Collateral by the First Lien
Administrative Agent, unless an Insolvency Proceeding has commenced and is
continuing, only if the First Lien Administrative Agent has provided the prior
notice required under the last sentence of Section 3.01(b) above (or such
shorter time period acceptable to the Second Lien Collateral Agent in its sole
discretion).

(b)    The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, hereby appoints the First Lien Administrative Agent,
and any officer or agent of the First Lien Administrative Agent, with full power
of substitution, as the attorney-in-fact of each Second Lien Secured Party for
the purpose of carrying out the provisions of this Section 3.04 and taking any
action and executing any instrument (in each case, at the applicable Guarantor’s
or Grantor’s sole cost and expense) that the First Lien Administrative Agent may
deem necessary or advisable at any time before the Discharge of First Lien
Obligations to accomplish the purposes of this Section 3.04 (including any
endorsements or other instruments of transfer, termination or release), which
appointment is irrevocable and coupled with an interest.

Section 3.05    Notice of Exercise of Second Liens. The Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Secured Party agrees
that upon termination of the Standstill Period, if the Second Lien Collateral
Agent or other Second Lien Secured Party intends to commence any Enforcement
Action, then the Second Lien Collateral Agent or such other Second Lien Secured
Party shall first deliver notice thereof in writing to the First Lien
Administrative Agent not less than five (5) days before taking any such
Enforcement Action. Such notices may be given during the Standstill Period.
Failure to give such notice shall not impair the effectiveness of such
Enforcement Action, nor create any claim or cause of action against the Second
Lien Collateral Agent.

 

20



--------------------------------------------------------------------------------

Section 3.06    Insurance and Condemnation Awards. (a) So long as the Discharge
of First Lien Obligations has not occurred, the First Lien Administrative Agent
and the other First Lien Secured Parties shall have the exclusive right, subject
to the rights of the Grantors under the First Lien Loan Documents, to settle and
adjust claims in respect of Collateral under policies of insurance covering
Collateral and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation, in respect of the Collateral.
All proceeds of any such policy and any such award, or any payments with respect
to a deed in lieu of condemnation, shall (a) first, before the Discharge of
First Lien Obligations and subject to the rights of the Grantors under the First
Lien Loan Documents, be paid to the First Lien Administrative Agent for the
benefit of First Lien Secured Parties pursuant to the terms of the First Lien
Loan Documents, (b) second, after the Discharge of First Lien Obligations but
before the Discharge of Second Lien Obligations, and subject to the rights of
the Grantors under the Second Lien Loan Documents be paid to the Second Lien
Collateral Agent for the benefit of the Second Lien Secured Parties pursuant to
the terms of the Second Lien Loan Documents, (c) third, after the Discharge of
Second Lien Obligations but before the repayment in full, in cash, of Excess
First Lien Obligations, and subject to the rights of the Grantors under the
First Lien Loan Documents be paid to the First Lien Administrative Agent for the
benefit of the First Lien Secured Parties pursuant to the terms of the First
Lien Loan Documents, (d) fourth, after the repayment in full, in cash, of the
Excess First Lien Obligations, but before the repayment in full, in cash, of
Excess Second Lien Obligations, and subject to the rights of the Grantors under
the Second Lien Loan Documents be paid to the Second Lien Collateral Agent for
the benefit of the Second Lien Secured Parties pursuant to the terms of the
Second Lien Loan Documents, and (e) fifth, after the Discharge of First Lien
Obligations and the Discharge of Second Lien Obligations, and the repayment in
full, in cash, of Excess First Lien Obligations and Excess Second Lien
Obligations, be paid to the owner of the subject property, such other Person as
may be entitled thereto or as a court of competent jurisdiction may otherwise
direct. Until the Discharge of First Lien Obligations has occurred, the Second
Lien Collateral Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that if the Second Lien Collateral Agent or any other
Second Lien Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment, it shall hold such proceeds in
trust for the benefit of the First Lien Secured Parties and forthwith transfer
and pay over such proceeds to the First Lien Administrative Agent in accordance
with Section 4.02. After the Discharge of First Lien Obligations, and until the
Discharge of Second Lien Obligations has occurred, the First Lien Administrative
Agent, for itself and on behalf of each other First Lien Secured Party, agrees
that if the First Lien Administrative Agent or any other First Lien Secured
Party shall, at any time, receive any proceeds of any such insurance policy or
any such award or payment, it shall hold such proceeds in trust for the benefit
of the Second Lien Secured Parties and forthwith transfer and pay over such
proceeds to the Second Lien Collateral Agent in accordance with Section 4.02.
After the Discharge of Second Lien Obligations, and until the repayment in full,
in cash, of Excess First Lien Obligations has occurred, the Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, agrees that if the Second Lien Collateral Agent or any other Second Lien
Secured

 

21



--------------------------------------------------------------------------------

Party shall, at any time, receive any proceeds of any such insurance policy or
any such award or payment, it shall hold such proceeds in trust for the benefit
of the First Lien Secured Parties and forthwith transfer and pay over such
proceeds to the First Lien Administrative Agent in accordance with Section 4.02.
Upon the repayment in full, in cash, of all Excess First Lien Obligations, the
First Lien Administrative Agent, for itself and on behalf of each other First
Lien Secured Party, agrees that if the First Lien Administrative Agent or any
other First Lien Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment, it shall hold such proceeds
in trust for the benefit of the Second Lien Secured Parties and forthwith
transfer and pay over such proceeds to the Second Lien Collateral Agent in
accordance with Section 4.02.

Section 3.07    Purchase Option

(a)    Notwithstanding anything in this Agreement to the contrary, following the
occurrence of any of the following (i) the commencement of an Insolvency
Proceeding, (ii) the sixtieth (60th) day after a principal or interest payment
default under the First Lien Credit Agreement that has not been cured or waived
by the First Lien Lenders within sixty (60) days of the occurrence of such
payment default, or (iii) the acceleration of the First Lien Obligations, the
Second Lien Secured Parties (the “Second Lien Purchasers”) may, at their sole
option, election, expense and effort, upon written notice of exercise (the
“Notice of Exercise”) to the First Lien Administrative Agent within thirty
(30) days following such acceleration, payment default or commencement of an
Insolvency Proceeding, purchase by way of assignment from the First Lien Secured
Parties (x) all (but not less than all) First Lien Obligations (including
unfunded commitments and any Excess First Lien Obligations) and (y) any loans
and letters of credit provided by any of the First Lien Secured Parties in
connection with a DIP Financing that are outstanding on the date of such
purchase; provide that, such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction. The Notice of Exercise shall (i) designate a purchase date (the
“Par Purchase Date”) which shall be a date that is no later than twenty
(20) Business Days following the date the Notice of Exercise is delivered to the
First Lien Administrative Agent, (ii) set forth the identities (including legal
names) of each of the Second Lien Purchasers together with their respective
percentages of the First Lien Obligations, unfunded commitments and Excess First
Lien Obligations, and, if applicable, DIP Financing obligations, to be purchased
by such Persons, (iii) identify a replacement or successor First Lien
Administrative Agent that the Lenders (after giving effect to the Par Purchase
Date) appoint pursuant to the First Lien Credit Agreement, and (iv) is deemed to
be an irrevocable offer to the First Lien Secured Parties to purchase the First
Lien Obligations on the terms set forth in this Section 3.07. The First Lien
Secured Parties shall be entitled to rely in all respects upon the information
set forth in the Notice of Exercise, including the identities (and legal names)
of the Second Lien Purchasers, and shall otherwise be entitled to deal
exclusively with the Second Lien Administrative Agent in connection with all
aspects of the exercise of the purchase option provided for in this
Section 3.07.

 

22



--------------------------------------------------------------------------------

(b)    Any purchase by the Second Lien Purchasers shall be made in accordance
with, and subject to, the terms set out in this Section 3.07, including:

(i)    the Second Lien Purchasers (x) shall pay a purchase price in cash equal
to the sum of (A) in the case of all loans, advances or other similar extensions
of credit that constitute First Lien Obligations (including drawn letters of
credit and Excess First Lien Obligations) and all loans, advances or other
similar extensions of credit (including drawn letters of credit) provided by any
of the First Lien Lenders in connection with a DIP Financing then outstanding,
100% of the principal amount thereof and all accrued and unpaid interest
(including where applicable, default interest) thereon through the Par Purchase
Date, plus (B), in the case of obligations under terminated Lender Swap
Contracts, 100% of the aggregate Swap Obligations then due and payable or
otherwise accrued and owing thereunder (unless, with respect to any particular
Lender Swap Contract, such other arrangements have been made by the Grantors and
the applicable Swap Counterparty who is a party to such Lender Swap Contract in
a manner satisfactory to such Swap Counterparty in its sole discretion (and
communicated to the First Lien Administrative Agent)), plus (C) in the case of
Banking Services Obligations, 100% of the aggregate Banking Services Obligations
then due and payable or otherwise accrued and owing thereunder (unless, with
respect to any particular Banking Services Obligation, such other arrangements
have been made by the Grantors and the applicable Banking Services Provider in a
manner satisfactory to such counterparty in its sole discretion (and
communicated to the First Lien Administrative Agent), plus (D) all other First
Lien Obligations (including fees, expenses, indemnities and other amounts,
including out-of-pocket expenses (such as the fees and expenses of attorneys and
other professionals)), which are then outstanding to the various First Lien
Secured Parties, pursuant to the terms of the various First Lien Loan Documents
and other agreements and instruments secured by the First Lien Security
Documents (but not including Unasserted Contingent Obligations); and (y) shall
be obligated to reimburse each issuing lender (or any First Lien Secured Party
required to pay the same) for all amounts thereafter drawn with respect to any
letters of credit constituting First Lien Obligations which remain outstanding
after the date of any purchase pursuant to this Section 3.07, together with all
fronting fees and other amounts which may at any future time be owing to the
respective issuing lender with respect to such letters of credit;

(ii)    with the purchase price described in preceding clause (b)(i)(x) payable
in cash on the Par Purchase Date against transfer to the respective Second Lien
Purchasers (without recourse and without any representation or warranty
whatsoever, whether as to the enforceability of any First Lien Obligation
(including Excess First Lien Obligations) or the validity, enforceability,
perfection, priority or sufficiency of any Lien securing, or guarantee or other
supporting obligation for, any First Lien Obligation (including Excess First
Lien Obligations) or as to any other matter whatsoever other the limited
representations and warranties set forth in subsections (e)(i) and (e)(ii) of
this Section 3.07); provided that the purchase price in respect of any
outstanding letter of credit that remains undrawn on the date of purchase shall
be payable in cash as and when such letter of credit is drawn upon (1) first,
from the cash collateral account described in clause (b)(iii) below, until the
amounts contained therein have been exhausted, and (2) thereafter, directly by
the respective Second Lien Purchasers;

 

23



--------------------------------------------------------------------------------

(iii)    with such purchase accompanied by a deposit of cash collateral under
the sole dominion and control of the First Lien Administrative Agent, or its
designee in an amount equal to 104% (or such lesser amount if the Minimum
Collateral Amount under, and as defined in the First Lien Credit Agreement is a
lesser amount) of the sum of the aggregate undrawn amount of all then
outstanding letters of credit pursuant to the First Lien Loan Documents and DIP
Financing documents and the aggregate fronting and similar fees which will
accrue thereon through the stated maturity of the letters of credit (assuming no
drawings thereon before stated maturity), as security for the respective Second
Lien Purchasers’ obligations to pay amounts as provided in preceding clause
(b)(i)(y), it being understood and agreed that (x) at the time any fronting or
similar fees are owing to an issuer with respect to any letter of credit, the
First Lien Administrative Agent may apply amounts deposited with it as described
above to pay the same and (y) upon any drawing under any letter of credit, the
First Lien Administrative Agent shall apply amounts deposited with it as
described above to repay the respective unpaid drawing. After giving effect to
any payment made as described above in this clause (iii), those amounts (if any)
then on deposit with the First Lien Administrative Agent as described in this
clause (iii) which exceed 104% (or such lesser amount if the Minimum Collateral
Amount under, and as defined in the First Lien Credit Agreement is a lesser
amount) of the sum of the aggregate undrawn amount of all then outstanding
letters of credit and the aggregate fronting and similar fees (to the respective
issuers) which will accrue thereon through the stated maturity of the then
outstanding letters of credit (assuming no drawings thereon before stated
maturity), shall be returned to the respective Second Lien Purchasers (as their
interests appear). Furthermore, at such time as all letters of credit have been
cancelled, expired or been fully drawn, as the case may be, and after all
applications described above have been made, any excess cash collateral
deposited as described above in this clause (iii) (and not previously applied or
released as provided above) shall be returned to the respective Second Lien
Purchasers, as their interests appear;

(iv)    with the purchase price described in preceding clause (b)(i)(x)
accompanied by a waiver by the Second Lien Purchasers of all claims against the
First Lien Secured Parties arising out of this Agreement, the Second Lien Loan
Documents and the transactions contemplated hereby as a result of exercising the
purchase option contemplated by this Section 3.07;

(v)    with all amounts payable to the various First Lien Secured Parties in
respect of the assignments described above to be distributed to them by the
First Lien Administrative Agent in accordance with their respective holdings of
the various First Lien Obligations and other obligations secured by the First
Lien Security Documents; and

(vi)    with such purchase to be made pursuant to assignment documentation
substantially in the form attached as an exhibit to the First Lien Credit
Agreement (subject to the limited representations and warranties set forth in
subsections (e)(i) and (e)(ii) of this Section 3.07) and such First Lien
Administrative Agent resignation and succession documents acceptable to the
First Lien Administrative Agent (with the cost and expenses relating to any such
assignment and replacement (including reasonable

 

24



--------------------------------------------------------------------------------

attorney fees and expenses) to be paid by the respective Second Lien
Purchasers). The relevant assignment documentation will be executed by the First
Lien Lenders and by the First Lien Administrative Agent. The relevant assignment
documentation shall also provide that, if for any reason (other than the gross
negligence or willful misconduct of the First Lien Administrative Agent (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment)), the amount of cash collateral held by the First Lien Administrative
Agent or its designee pursuant to preceding clause (b)(iii) is at any time less
than the full amounts owing with respect to any letter of credit described above
(including fronting and similar fees) then the respective Second Lien Purchasers
shall promptly reimburse the First Lien Administrative Agent (who shall pay the
respective issuing bank) the amount of deficiency.

(c)    The First Lien Administrative Agent shall calculate the amount of the
purchase price noted above and all other amounts require above, and such
calculations shall be conclusive and binding on all parties absent manifest
error. Notwithstanding anything herein to the contrary, no purchase right under
this Section 3.07 may be exercised unless (x) all Lender Swap Contracts secured
by any First Priority Lien have been terminated and all Swap Obligations with
respect thereto are accounted for in the purchase price (unless, with respect to
any particular Lender Swap Contract, such other arrangements have been made by
the Grantors and the applicable Swap Counterparty who is a party to such Lender
Swap Contract in a manner satisfactory to such Swap Counterparty in its sole
discretion (and communicated to the First Lien Administrative Agent)) and
(y) all agreements related to Banking Services have been terminated and all
Banking Services Obligations are accounted for in the purchase price (unless,
with respect to any particular Banking Services Obligation, such other
arrangements have been made by the Grantors and the applicable Banking Services
Provider in a manner satisfactory to such counterparty in its sole discretion
(and communicated to the First Lien Administrative Agent)).

(d)    Such purchase price and cash collateral shall be remitted by wire
transfer in immediately available federal funds to such bank account of the
First Lien Administrative Agent as the First Lien Administrative Agent may
designate in writing to the Second Lien Administrative Agent for such purpose.
Interest shall be calculated to but excluding the Business Day on which such
sale occurs if the amounts so paid by the Second Lien Purchasers to the bank
account designated by the First Lien Administrative Agent are received in such
bank account prior to 12:00 noon, New York City time, and interest shall be
calculated to and including such Business Day if the amounts so paid by the
Second Lien Purchasers to the bank account designated by the First Lien
Administrative Agent are received in such bank account later than 12:00 noon,
New York City time.

(e)    Such sale shall be expressly made without representation or warranty of
any kind by the First Lien Secured Parties as to the First Lien Obligations
(including Excess First Lien Obligations), and DIP Financing, the Collateral or
otherwise and without recourse to any First Lien Secured Party, except that the
First Lien Secured Parties shall represent and warrant severally as to the First
Lien Obligations (including unfunded commitments and Excess First Lien
Obligations, if applicable) and any loans provided by any of the First Lien
Secured Parties in connection with a DIP Financing then owing to it: (i) that
such applicable First Lien Secured

 

25



--------------------------------------------------------------------------------

Party owns such First Lien Obligations (including unfunded commitments and
Excess First Lien Obligations, if applicable) and any loans provided by it in
connection with a DIP Financing; and (ii) that such applicable First Lien
Secured Party has the necessary corporate or other governing authority to assign
such interests.

(f)    After such sale becomes effective, the outstanding letters of credit
under the First Lien Loan Documents and the DIP Financing documents will remain
enforceable against the issuers thereof and will remain secured by the First
Priority Liens upon the Collateral in accordance with the applicable provisions
of the First Lien Loan Documents as in effect at the time of such sale, and the
issuers of letters of credit will remain entitled to the benefit of the First
Priority Liens upon the Collateral and sharing rights in the proceeds thereof in
accordance with the provisions of the First Lien Loan Documents as in effect at
the time of such sale, as fully as if the sale of the First Lien Obligations had
not been made, but only the Person or successor agent to whom the First Priority
Liens are transferred in such sale will have the right to foreclose upon or
otherwise enforce the First Priority Liens and only the Second Lien Purchasers
in the sale will have the right to direct such Person or successor as to matters
relating to the foreclosure or other enforcement of the First Priority Liens.

(g)    Notwithstanding the foregoing, the First Lien Administrative Agent and
the First Lien Secured Parties shall retain any and all rights with respect to
indemnification, reimbursement and other similar contingent obligations under
the First Lien Loan Documents or any Lender Swap Contract or any agreement
governing Banking Services Obligations that are expressly stated to survive the
termination of such applicable document, contract or agreement.

Article IV

Payments

Section 4.01    Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, any Collateral or proceeds thereof received by the
First Lien Administrative Agent or any Grantor in connection with (i) any Asset
Sale, (ii) any Casualty Event or (iii) any Disposition of, or collection on,
such Collateral upon the enforcement or exercise of any right or remedy
(including any right of setoff) shall be applied by the First Lien
Administrative Agent to the First Lien Obligations (or if received by the
Grantor, shall be delivered to the First Lien Administrative Agent to be applied
to the First Lien Obligations) subject to the following:

(a)    so long as an Insolvency Proceeding has not been commenced and such Asset
Sale or Casualty Event is not in connection with any Enforcement Action or other
exercise of rights or remedies (i) upon the application of the Net Cash Proceeds
thereof to the payment of all outstanding First Lien Obligations (including any
unpaid and accrued interest thereon but excluding any Excess First Lien
Obligations) and the cash collateralization of the letters of credit issued
thereunder, in any case, as required under the First Lien Loan Documents (but
regardless of whether the Swap Contracts of First Lien Secured Parties or the
commitments to lend or all obligations to issue, extend or renew letters of
credit under the First Lien Credit

 

26



--------------------------------------------------------------------------------

Agreement have been terminated or expired and regardless of whether a Default
exists), the First Lien Administrative Agent shall deliver to the Second Lien
Collateral Agent any remaining Net Cash Proceeds thereof to be applied to the
Second Lien Obligations (including any unpaid and accrued interest thereon but
excluding any Excess Second Lien Obligations) pursuant to the Second Lien Loan
Documents (but subject to the Grantors’ reinvestment rights, if any,
thereunder); and (ii) the Second Lien Collateral Agent shall deliver any
remaining Net Cash Proceeds thereof that are not applied so Second Lien
Obligations (including any unpaid and accrued interest thereon but excluding any
Excess Second Lien Obligations) pursuant to the Second Lien Loan Documents
(A) if a Default exists or if any Excess First Lien Obligations are outstanding,
to the First Lien Administrative Agent, (B) if no Default exists and no Excess
First Lien Obligations are outstanding but Excess Second Lien Obligations are
outstanding, to the Second Lien Secured Parties that are owed such Excess Second
Lien Obligations pursuant to the Second Lien Loan Documents, and (C) otherwise,
to the owner of the subject property, such other person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct; and

(b)    regardless of whether an Insolvency Proceeding has commenced, any
Collateral or proceeds thereof received by the First Lien Administrative Agent
in connection with any Disposition of, or collection on, such Collateral upon
the enforcement or exercise of any right or remedy (including any right of
setoff) shall be applied by the First Lien Administrative Agent to the First
Lien Obligations (other than any Excess First Lien Obligations unless the
Discharge of Second Lien Obligations has occurred).

Upon the Discharge of First Lien Obligations, the First Lien Administrative
Agent shall deliver to the Second Lien Collateral Agent any remaining Collateral
and any proceeds thereof then held by it in the same form as received, together
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct, to be applied by the Second Lien Collateral Agent to the
Second Lien Obligations (other than the Excess Second Lien Obligations), and the
Grantors hereby consent to, and direct the First Lien Administrative Agent to,
make such deliveries of remaining Collateral and any remaining proceeds thereof.

Upon the Discharge of Second Lien Obligations, the Second Lien Collateral Agent
shall deliver to the First Lien Administrative Agent any remaining Collateral
and any proceeds thereof then held by it in the same form as received, together
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct, to be applied by the First Lien Administrative Agent to the
Excess First Lien Obligations, and the Grantors hereby consent to, and direct
the Second Lien Collateral Agent to, make such deliveries of remaining
Collateral and any remaining proceeds thereof.

Upon the repayment in full, in cash, of the Excess First Lien Obligations, the
First Lien Administrative Agent shall deliver to the Second Lien Collateral
Agent any remaining Collateral and any proceeds thereof then held by it in the
same form as received, together with any necessary endorsements, or as a court
of competent jurisdiction may otherwise direct, to be applied by the Second Lien
Collateral Agent to the Excess Second Lien Obligations, and the Grantors hereby
consent to, and direct the First Lien Administrative Agent to, make such
deliveries of remaining Collateral and any remaining proceeds thereof.

 

27



--------------------------------------------------------------------------------

Section 4.02    Payment Over. So long as the Discharge of First Lien Obligations
has not occurred, any Collateral, or any proceeds thereof or payment with
respect thereto (together with assets or proceeds subject to Liens referred to
in the final sentence of Section 2.03), received by the Second Lien Collateral
Agent or any other Second Lien Secured Party in connection with any Disposition
of, or collection on, such Collateral upon the enforcement or the exercise of
any right or remedy (including any right of setoff) with respect to the
Collateral, shall be segregated and held in trust for the benefit of the First
Lien Secured Parties and forthwith transferred or paid over to the First Lien
Administrative Agent for the benefit of the First Lien Secured Parties in the
same form as received, together with any necessary endorsements, or as a court
of competent jurisdiction may otherwise direct. Until the Discharge of First
Lien Obligations occurs, the Second Lien Collateral Agent, for itself and on
behalf of each other Second Lien Secured Party, hereby appoints the First Lien
Administrative Agent, and any officer or agent of the First Lien Administrative
Agent, with full power of substitution, the attorney-in-fact of each Second Lien
Secured Party for the purpose of carrying out the provisions of this
Section 4.02 and taking any action and executing any instrument that the First
Lien Administrative Agent may deem necessary or advisable to accomplish the
purposes of this Section 4.02, which appointment is irrevocable and coupled with
an interest.

Upon the Discharge of Second Lien Obligations, any Collateral, or proceeds
thereof or payment with respect thereto, received by the Second Lien Collateral
Agent or any other Second Lien Secured Party in connection with any Disposition
of, or collection on, such Collateral upon the enforcement or the exercise of
any right or remedy (including any right of setoff) with respect to the
Collateral, shall be segregated and held in trust for the benefit of the First
Lien Secured Parties and forthwith transferred or paid over to the First Lien
Administrative Agent for the benefit of the First Lien Secured Parties in the
same form as received, together with any necessary endorsements, or as a court
of competent jurisdiction may otherwise direct to satisfy any remaining Excess
First Lien Obligations. Until the repayment in full, in cash, of Excess First
Lien Obligations occurs, the First Lien Administrative Agent, for itself and on
behalf of each other First Lien Secured Party, hereby appoints the Second Lien
Collateral Agent, and any officer or agent of the Second Lien Collateral Agent,
with full power of substitution, the attorney-in-fact of each First Lien Secured
Party for the purpose of carrying out the provisions of this Section 4.02 and
taking any action and executing any instrument that the Second Lien Collateral
Agent may deem necessary or advisable to accomplish the purposes of this
Section 4.02, which appointment is irrevocable and coupled with an interest.

Upon the repayment in full, in cash, of Excess First Lien Obligations, any
Collateral, or proceeds thereof or payment with respect thereto, received by the
First Lien Administrative Agent or any other First Lien Secured Party in
connection with any Disposition of, or collection on, such Collateral upon the
enforcement or the exercise of any right or remedy (including any right of
setoff) with respect to the Collateral, shall be segregated and held in trust
for the benefit of the Second Lien Secured Parties and forthwith transferred or
paid over to the Second Lien Collateral Agent for the benefit of the Second Lien
Secured Parties in the same form as received, together with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct to
satisfy any remaining Excess Second Lien Obligations. Until the repayment in
full, in

 

28



--------------------------------------------------------------------------------

cash, of Excess Second Lien Obligations occurs, the Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Secured Party, hereby
appoints the First Lien Administrative Agent, and any officer or agent of the
First Lien Administrative Agent, with full power of substitution, the
attorney-in-fact of each Second Lien Secured Party for the purpose of carrying
out the provisions of this Section 4.02 and taking any action and executing any
instrument that the First Lien Administrative Agent may deem necessary or
advisable to accomplish the purposes of this Section 4.02, which appointment is
irrevocable and coupled with an interest.

Section 4.03    Certain Agreements with Respect to Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
Proceeding a determination is made that any Lien encumbering any Collateral is
not enforceable for any reason, then the Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Secured Party, agrees that, any
distribution or recovery they may receive with respect to, or allocable to, the
value of the assets intended to constitute such Collateral or any proceeds
thereof shall (for so long as the Discharge of First Lien Obligations has not
occurred) be segregated and held in trust for the benefit of the First Lien
Secured Parties and forthwith paid over to the First Lien Administrative Agent
for the benefit of the First Lien Secured Parties in the same form as received
without recourse, representation or warranty (other than a representation of the
Second Lien Collateral Agent that it has not otherwise sold, assigned,
transferred or pledged any right, title or interest in and to such distribution
or recovery) but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct until such time as the Discharge of First Lien
Obligations has occurred. Until the Discharge of First Lien Obligations occurs,
the Second Lien Collateral Agent, for itself and on behalf of each other Second
Lien Secured Party, hereby appoints the First Lien Administrative Agent, and any
officer or agent of the First Lien Administrative Agent, with full power of
substitution, the attorney-in-fact of each such Second Lien Secured Party for
the limited purpose of carrying out the provisions of this Section 4.03 and
taking any action and executing any instrument that the First Lien
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.03, which appointment is irrevocable and coupled with an
interest.

Article V

Bailment

Section 5.01    Bailment for Perfection of Certain Security Interests

(a)    The First Lien Administrative Agent agrees that if it shall at any time
hold a First Priority Lien on any Collateral that can be perfected by the
possession or control of such Collateral or of any account in which such
Collateral is held, and if such Collateral or any such account is in fact in the
possession or under the control of the First Lien Administrative Agent, or of
agents or bailees of the First Lien Administrative Agent (such Collateral being
referred to herein as the “Pledged or Controlled Collateral”), the First Lien
Administrative Agent shall, solely for the purpose of perfecting the Second
Priority Liens granted under the Second Lien Loan Documents and subject to the
terms and conditions of this Article V, also hold such

 

29



--------------------------------------------------------------------------------

Pledged or Controlled Collateral as bailee for the Second Lien Collateral Agent.
The First Lien Administrative Agent shall not charge the Second Lien Secured
Parties a fee for holding such Collateral as bailee pursuant hereto.

(b)    Subject to Section 3.02(a), so long as the Discharge of First Lien
Obligations has not occurred, the First Lien Administrative Agent shall be
entitled to deal with the Pledged or Controlled Collateral in accordance with
the terms of this Agreement and the other First Lien Loan Documents as if the
Second Priority Liens did not exist. The obligations and responsibilities of the
First Lien Administrative Agent to the Second Lien Collateral Agent and the
other Second Lien Secured Parties under this Article V shall be limited solely
to holding or controlling the Pledged or Controlled Collateral as bailee in
accordance with this Section 5.01. Without limiting the foregoing, the First
Lien Administrative Agent shall have no obligation or responsibility to ensure
that any Pledged or Controlled Collateral is genuine or owned by any of the
Grantors. The First Lien Administrative Agent acting pursuant to this Article V
shall not, by reason of this Agreement, any other Security Document or any other
document, have a fiduciary relationship in respect of any other First Lien
Secured Party, the Second Lien Collateral Agent or any other Second Lien Secured
Party.

(c)    Upon the Discharge of First Lien Obligations, the First Lien
Administrative Agent shall transfer the possession and control of the Pledged or
Controlled Collateral, together with any necessary endorsements but without
recourse or warranty, (i) if any Second Lien Obligations or Excess First Lien
Obligations are outstanding at such time, to the Second Lien Collateral Agent,
and (ii) if no Second Lien Obligations or Excess First Lien Obligations are
outstanding at such time, to the applicable Grantor or to whomever shall be
entitled thereto, in each case so as to allow such Person to obtain possession
and control of such Pledged or Controlled Collateral. In connection with any
transfer under clause (i) of the immediately preceding sentence, subject to the
provisions of Section 5.01(d), the First Lien Administrative Agent agrees to
take such actions in its power as shall be reasonably requested by the Second
Lien Collateral Agent to permit the Second Lien Collateral Agent to obtain, for
the benefit of the Second Lien Secured Parties, a first priority security
interest in the Pledged or Controlled Collateral, and the Grantors hereby
consent, and direct the First Lien Administrative Agent and the First Lien
Secured Parties to, deliver such Pledged or Controlled Collateral to the Second
Lien Collateral Agent.

(d)    The First Lien Administrative Agent shall not be required to take any
such action requested by the Second Lien Collateral Agent pursuant to
Section 5.01(c) that the First Lien Administrative Agent in good faith believes
exposes it to any liability for expenses or other amounts unless the First Lien
Administrative Agent receives an indemnity with respect to such action
reasonably satisfactory to it from the Second Lien Collateral Agent and Second
Lien Secured Parties.

(e)    Following the Discharge of First Lien Obligations, and so long as the
Discharge of Second Lien Obligations has not occurred, the Second Lien
Collateral Agent shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of this Agreement and the other Second
Lien Loan Documents as if the First Priority Liens did not exist. The
obligations and responsibilities of the Second Lien Collateral Agent to the
First Lien

 

30



--------------------------------------------------------------------------------

Administrative Agent and the other First Lien Secured Parties under this Article
V shall be limited solely to holding or controlling the Pledged or Controlled
Collateral as bailee in accordance with this Section 5.01. Without limiting the
foregoing, the Second Lien Collateral Agent shall have no obligation or
responsibility to ensure that any Pledged or Controlled Collateral is genuine or
owned by any of the Grantors. The Second Lien Collateral Agent acting pursuant
to this Article V shall not, by reason of this Agreement, any other Security
Document or any other document, have a fiduciary relationship in respect of any
other Second Lien Secured Party, the First Lien Administrative Agent or any
other First Lien Secured Party.

(f)    Upon the Discharge of Second Lien Obligations, the Second Lien Collateral
Agent shall transfer the possession and control of the Pledged or Controlled
Collateral, together with any necessary endorsements but without recourse or
warranty, (i) if any Excess First Lien Obligations are outstanding at such time,
to the First Lien Administrative Agent, and (ii) if no Second Lien Obligations
or Excess Second Lien Obligations are outstanding at such time, to the
applicable Grantor or to whomever shall be entitled thereto, in each case so as
to allow such Person to obtain possession and control of such Pledged or
Controlled Collateral. In connection with any transfer under clause (i) of the
immediately preceding sentence, subject to the provisions of Section 5.01(g),
the Second Lien Collateral Agent agrees to take such actions in its power as
shall be reasonably requested by the First Lien Administrative Agent to permit
the First Lien Administrative Agent to obtain, for the benefit of the First Lien
Secured Parties, a first priority security interest in the Pledged or Controlled
Collateral, and the Grantors hereby consent, and direct the Second Lien
Collateral Agent and the Second Lien Secured Parties to, deliver such Pledged or
Controlled Collateral to the First Lien Administrative Agent.

(g)    The Second Lien Collateral Agent shall not be required to take any such
action requested by the First Lien Administrative Agent pursuant to
Section 5.01(f) that the Second Lien Collateral Agent in good faith believes
exposes it to any liability for expenses or other amounts unless the Second Lien
Collateral Agent receives an indemnity with respect to such action reasonably
satisfactory to it from the First Lien Administrative Agent and First Lien
Secured Parties.

(h)    Upon the repayment in full, in cash, of Excess First Lien Obligations,
the First Lien Administrative Agent shall transfer the possession and control of
the Pledged or Controlled Collateral, together with any necessary endorsements
but without recourse or warranty, (i) if any Excess Second Lien Obligations are
outstanding at such time, to the Second Lien Collateral Agent, and (ii) if no
Excess Second Lien Obligations are outstanding at such time, to the applicable
Grantor or to whomever shall be entitled thereto, in each case so as to allow
such Person to obtain possession and control of such Pledged or Controlled
Collateral. In connection with any transfer under clause (i) of the immediately
preceding sentence, subject to the provisions of Section 5.01(d), the Second
Lien Collateral Agent agrees to take such actions in its power as shall be
reasonably requested by the First Lien Administrative Agent to permit the First
Lien Administrative Agent to obtain, for the benefit of the First Lien Secured
Parties, a first priority security interest in the Pledged or Controlled
Collateral, and the Grantors hereby consent, and direct the Second Lien
Collateral Agent and the Second Lien Secured Parties to, deliver such Pledged or
Controlled Collateral to the First Lien Administrative Agent

 

31



--------------------------------------------------------------------------------

(i)    Following the Discharge of First Lien Obligations and the repayment in
full, in cash, of Excess First Lien Obligations, and upon the Discharge of
Second Lien Obligations and the repayment in full, in cash, of Excess Second
Lien Obligations, the Second Lien Collateral Agent shall transfer the possession
and control of the Pledged or Controlled Collateral, together with any necessary
endorsements but without recourse or warranty, to the applicable Grantor or to
whomever shall be entitled thereto, in each case so as to allow such Person to
obtain possession and control of such Pledged or Controlled Collateral.

Section 5.02    Bailment for Perfection of Certain Security Interests – Other
Control Collateral. Before the Discharge of First Lien Obligations and the
repayment in full, in cash, of Excess First Lien Obligations, and the Discharge
of Second Lien Obligations and the repayment in full, in cash, of Excess Second
Lien Obligations, each of the Second Lien Collateral Agent, for itself and on
behalf of each other Second Lien Secured Party, and the First Lien
Administrative Agent, for itself and on behalf of each other First Lien Secured
Party, agrees that if any such Secured Party shall at any time hold a Lien on
any Pledged or Controlled Collateral, and if such Pledged or Controlled
Collateral is in fact in the possession or under the control of such Secured
Party or any of its respective agents or bailees, such Secured Party shall,
solely for the purpose of perfecting the First Priority Liens granted under the
First Lien Loan Documents and the Second Priority Liens granted under the Second
Lien Loan Documents also hold such Pledged or Controlled Collateral as bailee
for, and hereby acknowledges that it shall hold possession of such Pledged or
Controlled Collateral for the benefit of, the First Lien Administrative Agent
and the Second Lien Collateral Agent. No obligations shall be imposed on the
Second Lien Collateral Agent, any First Lien Secured Party or Second Lien
Secured Party by reason of this Section 5.02(a), and none of the Secured Parties
shall have a fiduciary relationship in respect of any other party by reason of
this Section 5.02(a).    No party shall be required to take any action requested
by any other party that such party in good faith believes exposes it to any
liability for expenses or other amounts unless such party receives an indemnity
reasonably satisfactory to it from the party requesting action (it being agreed
that nothing herein shall obligate any of the Administrative Agents to indemnify
any other party in its individual capacity). No Secured Party shall charge the
First Lien Administrative Agent, or the Second Lien Collateral Agent a fee for
holding such Collateral as bailee pursuant hereto. Before the Discharge of First
Lien Obligations, if requested by the First Lien Administrative Agent, the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, agrees that it shall as promptly as practical turn over to the
First Lien Administrative Agent any Collateral in the possession or control of a
Second Lien Secured Party, or take such steps as reasonably requested (at the
relevant Grantor’s sole cost and expense) to enable to First Lien Administrative
Agent to acquire control of any Collateral over which such Second Lien Secured
Party has control. Upon the Discharge of First Lien Obligations, if requested by
the Second Lien Collateral Agent, the First Lien Administrative Agent, for
itself and on behalf of the other First Lien Secured Parties, agrees that it
shall as promptly as practical turn over to the Second Lien Collateral Agent any
Collateral in the possession or control of a First Lien Secured Party, or take
such steps as reasonably requested (at the relevant Grantor’s sole cost and
expense) to enable to Second Lien Collateral Agent to acquire control of any
Collateral over which such First Lien Secured Party has control. Upon the
Discharge of Second Lien Obligations, and if any Excess First Lien

 

32



--------------------------------------------------------------------------------

Obligations remain outstanding, if requested by the First Lien Administrative
Agent, the Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that it shall as promptly as practical turn
over to the First Lien Administrative Agent any Collateral in the possession or
control of a Second Lien Secured Party, or take such steps as reasonably
requested (at the relevant Grantor’s sole cost and expense) to enable to First
Lien Administrative Agent to acquire control of any Collateral over which such
Second Lien Secured Party has control. Upon the repayment in full, in cash, of
Excess First Lien Obligations, and if any Excess Second Lien Obligations remain
outstanding, if requested by the Second Lien Collateral Agent, the First Lien
Administrative Agent, for itself and on behalf of the other First Lien Secured
Parties, agrees that it shall as promptly as practical turn over to the Second
Lien Collateral Agent any Collateral in the possession or control of a First
Lien Secured Party, or take such steps as reasonably requested (at the relevant
Grantor’s sole cost and expense) to enable to Second Lien Collateral Agent to
acquire control of any Collateral over which such First Lien Secured Party has
control.

Article VI

Insolvency Proceedings

Section 6.01    Finance and Sale Matters.

(a)    Until the Discharge of First Lien Obligations has occurred, if any
Grantor becomes subject to any Insolvency Proceeding, the Second Lien Collateral
Agent, for itself and on behalf of the other Second Lien Secured Parties, agrees
that the Second Lien Secured Parties:

(i)    will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Lien Secured Parties, or a
representative authorized by the First Lien Secured Parties, shall oppose or
object to such use of cash collateral;

(ii)    will not oppose or object to any post-petition financing, whether
provided by the First Lien Secured Parties or any other Person, under
Section 364 of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law (a “DIP Financing”), or the Liens securing any DIP Financing
(“DIP Financing Liens”), unless and to the same extent that the First Lien
Secured Parties, or a representative authorized by the First Lien Secured
Parties, shall then oppose or object to such DIP Financing or such DIP Financing
Liens, and, to the extent that such DIP Financing Liens are senior to, or rank
pari passu with, the First Priority Liens, the Second Lien Collateral Agent
will, for itself and on behalf of the other Second Lien Secured Parties,
subordinate the Second Priority Liens to the First Priority Liens and such DIP
Financing Liens on the terms of this Agreement; provided that (x) the foregoing
shall not prohibit the Second Lien Collateral Agent or the Second Lien Secured
Parties from objecting to any portions (and only such portions) of any such DIP
Financing that (1) provide that, under a plan of reorganization, the DIP
Financing may be converted into or constitute a portion of an exit financing for
the Company (or the applicable Grantors) or (2) requires confirmation of all

 

33



--------------------------------------------------------------------------------

or substantially all of the specific and material terms of a plan of
reorganization other than terms for a sale, liquidation or other Disposition of
Collateral, and (y) the foregoing shall not prevent the Second Lien Secured
Parties from objecting to any portions (and only such portions) of any DIP
Financing the principal amount of which exceeds the sum of (A) to the extent
Refinanced in connection with, and included as part of, such DIP Financing, the
aggregate principal amount of pre-petition First Lien Obligations, and (B) the
greater of (1) $20,000,000 and (2) 20% of the Borrowing Base under the First
Lien Credit Agreement most recently in effect prior to such applicable
Insolvency Proceeding;

(iii)    except to the extent permitted by paragraph (b) of this Section 6.01,
in connection with the use of cash collateral as described in clause (i) above
or a DIP Financing, will not request adequate protection or any other relief in
connection with such use of cash collateral, DIP Financing or DIP Financing
Liens;

(iv)    shall not be prohibited from seeking adequate protection in the form of
additional collateral, provided that the First Lien Secured Parties agree that
they are fully secured and provided that the First Lien Secured Parties shall
also be granted a Lien on such additional collateral as security for the First
Lien Obligations and the provider of any DIP Financing may also be granted a
Lien on such collateral as security for any DIP Financing and that any Lien on
such additional collateral securing the Second Lien Obligations shall be
subordinated to the Liens on such collateral securing the First Lien Obligations
and any DIP Financing (and all obligations relating thereto) and to any other
Liens granted to the First Lien Secured Parties as adequate protection on the
same basis as the other First Priority Liens under this Agreement and the Liens
securing any DIP Financing; and

(v)    will not oppose or object to any Disposition of any Collateral free and
clear of the Second Priority Liens or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, shall consent to such Disposition so long as the interests of
the Second Lien Secured Parties in the Collateral (and any post-petition
Property subject to adequate protection liens, if any, in favor of the Second
Lien Collateral Agent) attach to the proceeds, if any, thereof, subject to the
terms of this Agreement.

(b)    Until the Discharge of First Lien Obligations has occurred, the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, agrees that no Second Lien Secured Party shall contest, or support any
other Person in contesting, (i) any request by the First Lien Administrative
Agent or any other First Lien Secured Party for adequate protection or (ii) any
objection, based on a claim of a lack of adequate protection, by the First Lien
Administrative Agent or any other First Lien Secured Party to any motion,
relief, action or proceeding. Notwithstanding the immediately preceding
sentence, if, before the Discharge of First Lien Obligations, in connection with
any DIP Financing or use of cash collateral, (A) any First Lien Secured Party is
granted adequate protection in the form of a Lien on additional collateral, the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, may seek or request adequate protection in the form of a Lien
on

 

34



--------------------------------------------------------------------------------

such additional collateral, which Lien will be subordinated to the First
Priority Liens and DIP Financing Liens on the same basis as the other Second
Priority Liens are subordinated to the First Priority Liens under this
Agreement, or (B) any Second Lien Secured Party is granted adequate protection
in the form of a Lien on additional collateral, the First Lien Administrative
Agent shall, for itself and on behalf of the other First Lien Secured Parties,
be granted adequate protection in the form of a Lien on such additional
collateral that is senior to such Second Priority Lien on the same basis as the
other First Priority Liens are senior to the Second Priority Liens under this
Agreement as security for the First Lien Obligations.

Section 6.02    Relief from the Automatic Stay. The Second Lien Collateral
Agent, for itself and on behalf of the other Second Lien Secured Parties, agrees
that, so long as the Discharge of First Lien Obligations has not occurred, no
Second Lien Secured Party shall, without the prior written consent of the First
Lien Administrative Agent, seek or request relief from or modification of the
automatic stay or any other stay in any Insolvency Proceeding in respect of any
part of the Collateral, any proceeds thereof or any Second Priority Lien.

Section 6.03    Reorganization Securities. If, in any Insolvency Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of each of the First Lien
Obligations and the Second Lien Obligations, then, to the extent the debt
obligations distributed on account of the First Lien Obligations and on account
of the Second Lien Obligations are secured by Liens upon the same assets or
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

Section 6.04    Post-Petition Interest.

(a)    The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no Second Lien Secured Party shall
oppose or seek to challenge any claim by the First Lien Administrative Agent or
any other First Lien Secured Party for allowance in any Insolvency Proceeding of
First Lien Obligations consisting of post-petition interest (whether at the
Default Rate (as defined in the First Lien Credit Agreement) or otherwise in
accordance with the First Lien Credit Agreement), fees or expenses to the extent
of the aggregate value of the Collateral (it being understood and agreed that
such value shall be determined taking into account the existence of the First
Priority Liens on the Collateral but without regard to the existence of the
Second Priority Liens on the Collateral).

(b)    The First Lien Administrative Agent, for itself and on behalf of the
other First Lien Secured Parties, agrees that no First Lien Secured Party shall
oppose or seek to challenge any claim by the Second Lien Collateral Agent or any
other Second Lien Secured Party for allowance in any Insolvency Proceeding of
Second Lien Obligations consisting of post-petition interest (whether at the
Default Rate (as defined in the Second Lien Credit Agreement) or

 

35



--------------------------------------------------------------------------------

otherwise in accordance with the Second Lien Credit Agreement), fees or expenses
to the extent of the aggregate value of the Collateral (it being understood and
agreed that such value shall be determined taking into account the existence of
the First Priority Liens on the Collateral but without regard to the existence
of the Second Priority Liens on the Collateral).

Section 6.05    Certain Waivers by the Second Lien Secured Parties. The Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, waives any claim any Second Lien Secured Party may hereafter have
against any First Lien Secured Party arising out of (a) the election by any
First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or
(b) any use of cash collateral or financing arrangement, or any grant of a Lien
on the Collateral, in any Insolvency Proceeding.

Section 6.06    Certain Voting Matters. Each of the First Lien Administrative
Agent, on behalf of the First Lien Secured Parties, and the Second Lien
Collateral Agent, on behalf of the Second Lien Secured Parties, agrees that,
without the written consent of the other, it will not seek to vote with the
other as a single class in connection with any plan of reorganization in any
Insolvency Proceeding.

Section 6.07    Separate Grants of Security and Separate Classification. Each of
the First Lien Administrative Agent, on behalf of the First Lien Secured
Parties, and the Second Lien Collateral Agent on behalf of the Second Lien
Secured Parties, acknowledges and agrees that (a) the grants of Liens pursuant
to the First Lien Loan Documents and the Second Lien Loan Documents constitute
two separate and distinct grants of Liens and (b) because of, among other
things, their differing rights in the Collateral, the First Lien Obligations and
the Second Lien Obligations are fundamentally different from each other and must
be separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims
against the Secured Parties in respect of the Collateral constitute only one
secured claim (rather than separate classes of first lien and second lien senior
secured claims), then the Second Lien Collateral Agent, for itself and on behalf
of the other Second Lien Secured Parties, hereby acknowledges and agrees that
all distributions shall be made as if there were separate classes of first lien
and second lien senior secured claims against the Company and/or other Grantors
in respect of the Collateral with the effect being that (i) to the extent that
the aggregate value of the Collateral is sufficient (for this purpose ignoring
all claims held by the Second Lien Secured Parties), the First Lien Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing in respect of post-petition interest (whether at the Default Rate (as
defined in the First Lien Credit Agreement) or otherwise in accordance with the
First Lien Credit Agreement) before any distribution is made in respect of the
claims held by the Second Lien Secured Parties, and (ii) each Second Lien
Secured Party shall hold in trust for the benefit of the First Lien Secured
Parties and forthwith turn over to the First Lien Administrative Agent for the
benefit of the First Lien Secured Parties amounts otherwise received or
receivable

 

36



--------------------------------------------------------------------------------

by such Second Lien Secured Party to the extent necessary to effectuate the
intent of this sentence, even if such turnover has the effect of reducing the
claim or recovery of the Second Lien Secured Parties.

Section 6.08    Insolvency Proceedings; Subordination Agreement. This Agreement
shall continue in full force and effect, notwithstanding the commencement of any
Insolvency Proceeding by or against the Company or any Subsidiary. The parties
hereto further acknowledge and agree that this Agreement is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code and shall continue in
full force and effect, notwithstanding the commencement of any Insolvency
Proceeding by or against the Company or any Subsidiary. All references in this
Agreement to the Company or any Subsidiary or any other Grantor will include
such Person or Persons as a debtor-in-possession and any receiver or trustee for
such Person or Persons in an Insolvency Proceeding.

Section 6.09    Proof of Claim. If no proof of claim is filed in any Insolvency
Proceeding with respect to any Second Lien Obligations by the tenth day prior to
the bar date for any such proof of claim, the First Lien Administrative Agent
may, after notice to the Second Lien Collateral Agent or other representative,
file such a proof of claim on behalf of the Second Lien Secured Parties, and
each Second Lien Secured Party hereby irrevocably appoints the Administrative as
its agent and attorney-in-fact for such limited purpose.

Article VII

Other Agreements

Section 7.01    Matters Relating to Facility Documents.

(a)    Each of the Second Lien Collateral Agent, for itself and on behalf of the
other Second Lien Secured Parties, and each of the Grantors agrees that before
the Discharge of First Lien Obligations, the First Lien Loan Documents may be
amended, restated, supplemented or otherwise modified (and consents to or
waivers of noncompliance from the terms thereof may be granted) in accordance
with their terms, and the Obligations under the First Lien Loan Documents may be
Refinanced, in each case, without the consent of any Second Lien Secured Party;
provided, however, that, (x) in each case with respect to a Refinancing, the
holders of the Obligations resulting from any such Refinancing, or a duly
authorized agent on their behalf, shall agree in writing to be bound by the
terms of this Agreement and (y) without the consent of the Second Lien Required
Lenders (but for the avoidance of doubt no required consent of any other Second
Lien Secured Parties), no such amendment, restatement, supplement, modification,
consent, waiver or Refinancing (or successive amendments, restatements,
supplements, modifications or Refinancings) shall (i) contravene any provision
of this Agreement, (ii) permit the incurrence of any First Lien Principal
Obligations after the date of this Agreement if, immediately after giving effect
such incurrence, the First Lien Principal Obligations would exceed the First
Lien Cap then in effect, (iii) increase the “Applicable

 

37



--------------------------------------------------------------------------------

Margin” or similar component of the interest rate under the First Lien Loan
Documents (excluding increases resulting from the accrual of interest at the
default rate or a deficiency rate) by more than 200 basis points without the
Company offering an equivalent increase in the “Applicable Margin” or similar
component of the interest rate under the Second Lien Loan Documents (excluding
increases resulting from the accrual of interest at the default rate or a
deficiency rate) to the Second Lien Collateral Agent and the Second Lien
Lenders, (iv) subject to the last sentence of this clause (a), add or increase
any fees to the First Lien Loan Documents by more than 50 basis points per fee
or by 150 basis points in the aggregate to the fees set forth in the First Lien
Loan Documents (as in effect on the date hereof), (v) extend the Maturity Date
of the Obligations under the First Lien Credit Agreement or any Refinancing
thereof beyond the Maturity Date of the Obligations under the Second Lien Credit
Agreement; (vi) increase the two percent (2%) additional margin of interest that
becomes due in connection with a default; (vii) contractually subordinate in
right of payment any of the First Lien Obligations incurred under the First Lien
Credit Agreement or contractually subordinate the First Priority Liens (other
than a subordination to any permitted obligations secured by Liens permitted
under the First Lien Credit Agreement and the Second Lien Credit Agreement);
(viii) amend the definition of “Borrowing Base,” “Borrowing Base Deficiency,”
“Cash Collateral Account,” “Independent Engineering Report,” “Internal
Engineering Report,” or any component definition thereof in a manner adverse to
the Second Lien Secured Parties, or (ix) amend any covenant or event of default
that directly restricts one or more Grantors from making payments under the
Second Lien Credit Agreement that would otherwise not be prohibited under the
First Lien Credit Agreement as in effect on the date hereof. For the avoidance
of doubt, the limitations in clause (iv) above shall not apply to (x) any
borrowing base increase fee or similar commitment fee payable to the First Lien
Lenders or any fee which may be payable only to the First Lien Administrative
Agent or any affiliate thereof (whether acting as an arranger or as the First
Lien Administrative Agent), whether payable at one time or in multiple
installments, or (y) any upfront, waiver or amendment fee paid in syndication,
whether on account of new commitments or in connection with any amendment,
restatement, consent or waiver to the First Lien Loan Documents.

(b)    The First Lien Administrative Agent, for itself and on behalf of the
other First Lien Secured Parties, and each of the Grantors agrees that the
Second Lien Loan Documents may be amended, restated, supplemented or otherwise
modified (and consents to or waivers of noncompliance from the terms thereof may
be granted) in accordance with their terms and the Second Lien Obligations may
be Refinanced, in each case, without the consent of any First Lien Secured
Party; provided however, that, until the Discharge of First Lien Obligations,
(x) in each case with respect to a Refinancing, the holders of the Obligations
resulting from any such Refinancing, or a duly authorized agent on their behalf,
shall agree in writing to be bound by the terms of this Agreement and
(y) without the prior written consent of the First Lien Majority Lenders (but
for the avoidance of doubt no required consent of any other First Lien Secured
Parties), no Second Lien Loan Document may be amended, restated, supplemented or
otherwise modified, or entered into, or Refinanced, or the non-compliance from
the terms thereof be consented to or waived, to the extent such amendment,
restatement, supplement or modification, or the terms of such new Second Lien
Loan Document, or such Refinancing, or consent or waiver would (i) contravene
the provisions of this Agreement, (ii) result in the aggregate

 

38



--------------------------------------------------------------------------------

principal amount of the loans made under the Second Lien Loan Documents to
exceed the Second Lien Cap, (iii) increase the “Applicable Margin” or similar
component of the interest rate (including any interest that is paid-in-kind)
under the Second Lien Loan Documents by more than 200 basis points (excluding
increases resulting from the accrual of interest at the default rate) without
the Company offering an equivalent increase in the “Applicable Margin” or
similar component of the interest rate under the First Lien Loan Documents
(excluding increases resulting from the accrual of interest at the default rate)
to the First Lien Administrative Agent and the First Lien Lenders, (iv) subject
to the last sentence of this clause (b), add or increase any fees to the Second
Lien Loan Documents by more than 50 basis points per fee or by 150 basis points
in the aggregate to the fees set forth in the Second Lien Loan Documents (as in
effect on the date hereof), (v) increase the two percent (2%) additional margin
of interest that becomes due in connection with a default, (vi) change to
earlier dates any scheduled dates for payment of principal or of interest on the
Second Lien Obligations, (vii) change any default or event of default provisions
set forth in the Second Lien Loan Documents in a manner adverse to the First
Lien Secured Parties, (viii) change the redemption, prepayment, repurchase,
tender or defeasance provisions set forth in the Second Lien Loan Documents in a
manner that would require a redemption, prepayment, repurchase, tender or
defeasance not required pursuant to the terms of the Second Lien Loan Documents
as of the date hereof (other than extensions in the times therefor but including
any increases to the prepayment premiums required in connection therewith) or in
a manner otherwise adverse to First Lien Secured Parties, (ix) add to the Second
Lien Collateral other than as specifically provided by this Agreement, (x) add,
supplement or otherwise modify any financial covenant or negative covenant to
make it more restrictive than the First Lien Credit Agreement, (xi) otherwise
materially increase the obligations of the Company or the other Loan Parties
thereunder or confer additional rights on the Second Lien Secured Parties in a
manner materially adverse to the First Lien Secured Parties, (xii) amend the
definition of “Advances,” “Collateral,” “Net Cash Proceeds,” or any component
definition thereof, or Section 2.04(a), Section 2.04(b)(i) or
Section 2.04(b)(ii) of the Second Lien Credit Agreement (or the defined terms
used therein or the components thereof), in each case, in a manner adverse to
the First Lien Secured Parties, or (xiii) amend any covenant or event of default
that directly restricts one or more Grantors from making payments under the
First Lien Credit Agreement that would otherwise not be prohibited under the
Second Lien Credit Agreement as in effect on the date hereof. Without prejudice
to any rights of the First Lien Lenders under the First Lien Credit Agreement
(including any covenants therein that may restrict such Refinancings),
Obligations under the Second Lien Loan Documents may be Refinanced if (A) the
terms and conditions of such Second Lien Refinancing Debt are no less favorable
in the aggregate to the First Lien Secured Parties and no less favorable in the
aggregate to the Company and its Subsidiaries, in each case, than the terms and
conditions of the Obligations then outstanding under the Second Lien Credit
Agreement, (B) the final maturity and the weighted average life to maturity of
such Second Lien Refinancing Debt is at least equal to that of the Obligations
then outstanding under the Second Lien Credit Agreement as in effect on the date
hereof and (C) if such Second Lien Refinancing Debt is secured, the holders of
such Second Lien Refinancing Debt, or a duly authorized agent on their behalf,
agree in writing to be bound by the terms of this Agreement. For the avoidance
of doubt, the limitations in clause (iv) above shall not apply to (x) any fee
paid to a Second Lien Lender in connection with new loans advanced, or any fee
which may be

 

39



--------------------------------------------------------------------------------

payable only to the Second Lien Collateral Agent, acting in such capacity,
whether payable at one time or in multiple installments or (y) to any upfront,
waiver or amendment fee paid in syndication, whether on account of new
commitments or in connection with any amendment, consent or waiver to the Second
Lien Loan Documents.

(c)    Each of the Grantors, and the Second Lien Collateral Agent, for itself
and on behalf of each other Second Lien Secured Party, agrees that (i) the
Second Lien Credit Agreement and each Second Lien Security Document shall
contain the applicable provisions set forth on Annex I hereto, or similar
provisions approved by the First Lien Administrative Agent, which approval shall
not be unreasonably withheld, conditioned or delayed, and (ii) each Second Lien
Mortgage covering any Collateral shall contain such other language as the First
Lien Administrative Agent may reasonably request to reflect the subordination of
such Second Lien Mortgage to the applicable First Lien Security Document
covering such Collateral pursuant to this Agreement.

(d)    Each of the Company and the First Lien Administrative Agent, for itself
and on behalf of each other First Lien Secured Party, agrees that the Company
will not, and will not be permitted to, incur new First Lien Principal
Obligations in excess of the First Lien Cap in effect at the time of such
incurrence without the consent of the Second Lien Required Lenders (but for the
avoidance of doubt no consent of any other Second Lien Secured Parties).
Notwithstanding anything herein to the contrary and for the avoidance of doubt,
this Section 7.01(d) and any other provision herein related to a First Lien Cap
shall cease to apply upon the occurrence of the Discharge of Second Lien
Obligations.

Section 7.02    Effect of Refinancing of First Lien Obligations and Second Lien
Obligations.

(a)    If, substantially contemporaneously with the Discharge of First Lien
Obligations to the extent not prohibited by the terms of the Second Lien Credit
Agreement, the Company Refinances the First Lien Obligations (including an
increase thereof, or any change to the terms thereof, in each case to the extent
permitted by Section 7.01 hereof) and provided that (a) such Refinancing is not
prohibited by the terms of this Agreement and (b) the Company gives to the
Second Lien Collateral Agent written notice (the “First Lien Refinancing
Notice”) electing the application of the provisions of this Section 7.02(a) to
such First Lien Refinancing Debt, then (i) such Discharge of First Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, (ii) such First Lien Refinancing Debt and all other
obligations under the loan documents evidencing such Obligations (the “New First
Lien Obligations”) shall automatically be treated as First Lien Obligations for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Collateral set forth herein, (iii) the credit agreement
(or similar instrument) and the other loan and security documents evidencing
such First Lien Refinancing Debt (the “New First Lien Loan Documents”) shall
automatically be treated as the First Lien Credit Agreement and the First Lien
Loan Documents and, in the case of New First Lien Loan Documents that are
security documents, as the First Lien Security Documents for all purposes of
this Agreement, (iv) the Administrative Agent under the New First Lien Loan
Documents (the “New First Lien Administrative Agent”) shall be deemed to be the
First Lien Administrative Agent for all purposes of this Agreement and (v) the
lenders under

 

40



--------------------------------------------------------------------------------

the New First Lien Loan Documents shall be deemed to be the First Lien Lenders
for all purposes of this Agreement. Upon receipt of a First Lien Refinancing
Notice, which notice shall include the identity of the New First Lien
Administrative Agent, the Second Lien Collateral Agent shall promptly enter into
such documents and agreements (including amendments or supplements to this
Agreement) as the Company or such New First Lien Administrative Agent may
reasonably request in order to provide to the New First Lien Administrative
Agent the rights and powers contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement. The Company shall cause the
agreement, document or instrument pursuant to which the New First Lien
Administrative Agent is appointed to provide that the New First Lien
Administrative Agent agrees to be bound by the terms of this Agreement. In
furtherance of Section 2.03 but subject to the exceptions in the first
parenthetical thereof, if the New First Lien Obligations are secured by assets
of the Grantors that do not also secure the Second Lien Obligations, the
applicable Grantors shall promptly grant to the Second Lien Collateral Agent for
the benefit of the Second Lien Secured Parties a Second Priority Lien on such
assets to secure the Second Lien Obligations, each of such Liens being subject
to the terms of this Agreement; provided, however, to the extent that such
assets constitute Excluded Properties or a Lien thereon is not otherwise
required by the express terms of the Second Lien Loan Documents, then this
sentence shall not apply to such assets.

(b)    If, substantially contemporaneously with the Discharge of Second Lien
Obligations to the extent not prohibited by the terms of the First Lien Credit
Agreement, the Company Refinances the Second Lien Obligations (including an
increase thereof, or any change to the terms thereof, in each case to the extent
permitted by Section 7.01 hereof) and provided that (a) such Refinancing is not
prohibited by the terms of this Agreement and (b) the Company gives to the First
Lien Collateral Agent written notice (the “Second Lien Refinancing Notice”)
electing the application of the provisions of this Section 7.02(b) to such
Second Lien Refinancing Debt, then (i) such Discharge of Second Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement, (ii) such Second Lien Refinancing Debt and all other obligations
under the loan documents evidencing such Obligations (the “New Second Lien
Obligations”) shall automatically be treated as Second Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, (iii) the credit agreement (or
similar instrument) and the other loan and security documents evidencing such
Second Lien Refinancing Debt (the “New Second Lien Loan Documents”) shall
automatically be treated as the Second Lien Credit Agreement and the Second Lien
Loan Documents and, in the case of New Second Lien Loan Documents that are
security documents, as the Second Lien Security Documents for all purposes of
this Agreement, (iv) the administrative agent or collateral agent, as
applicable, under the New Second Lien Loan Documents (the “New Second Lien
Collateral Agent”) shall be deemed to be the Second Lien Collateral Agent for
all purposes of this Agreement and (v) the lenders under the New Second Lien
Loan Documents shall be deemed to be the Second Lien Lenders for all purposes of
this Agreement. Upon receipt of a Second Lien Refinancing Notice, which notice
shall include the identity of the New Second Lien Collateral Agent, the First
Lien Administrative Agent shall promptly enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Company or such New Second Lien Collateral Agent may reasonably request in order
to provide to the New Second Lien Collateral

 

41



--------------------------------------------------------------------------------

Agent the rights and powers contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement. The Company shall cause the
agreement, document or instrument pursuant to which the New Second Lien
Collateral Agent is appointed to provide that the New Second Lien Collateral
Agent agrees to be bound by the terms of this Agreement. In furtherance of
Section 2.03, if the New Second Lien Obligations are secured by assets of the
Grantors that do not also secure the First Lien Obligations, the applicable
Grantors shall promptly grant to the First Lien Administrative Agent for the
benefit of the First Lien Secured Parties a First Priority Lien on such assets
to secure the First Lien Obligations, each of such Liens being subject to the
terms of this Agreement; provided, however, to the extent that such assets
constitute Excluded Properties or a Lien thereon is not otherwise required by
the express terms of the First Lien Loan Documents, then this sentence shall not
apply to such assets.

Section 7.03    No Waiver by First Lien Secured Parties. Other than with respect
to the Second Lien Permitted Actions, nothing contained herein shall prohibit or
in any way limit the First Lien Administrative Agent or any other First Lien
Secured Party from opposing, challenging or objecting to, in any Insolvency
Proceeding or otherwise, any action taken, or any claim made, by the Second Lien
Collateral Agent or any other Second Lien Secured Party, including any request
by the Second Lien Collateral Agent or any other Second Lien Secured Party for
adequate protection or any exercise by the Second Lien Collateral Agent or any
other Second Lien Secured Party of any of its rights and remedies under the
Second Lien Loan Documents or otherwise.

Section 7.04    Reinstatement.

(a)    If, in any Insolvency Proceeding or otherwise, all or part of any payment
with respect to the First Lien Obligations previously made shall be rescinded
for any reason whatsoever, then the First Lien Obligations shall be reinstated
to the extent of the amount so rescinded and, if theretofore terminated, this
Agreement shall be reinstated in full force and effect and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the Lien priorities and the relative rights and obligations of the First Lien
Secured Parties and the Second Lien Secured Parties provided for herein.

(b)    If in any Insolvency Proceeding or otherwise, all or part of any payment
with respect to the Second Lien Obligations previously made shall be rescinded
for any reason whatsoever, then the Second Lien Obligations shall be reinstated
to the extent of the amount so rescinded and, if theretofore terminated, this
Agreement shall be reinstated in full force and effect and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the Lien priorities and the relative rights and obligations of the First Lien
Secured Parties and the Second Lien Secured Parties provided for herein.

 

42



--------------------------------------------------------------------------------

Section 7.05    Further Assurances. Each of the First Lien Administrative Agent,
for itself and on behalf of the other First Lien Secured Parties, the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and each Grantor, for itself and on behalf of its Subsidiaries, agrees
that it will execute, or will cause to be executed, any and all further
documents, agreements and instruments, and take all such further actions, as may
be required under any applicable Legal Requirement, or which the First Lien
Administrative Agent or the Second Lien Collateral Agent may reasonably request,
to effectuate the terms of this Agreement, including the relative Lien
priorities and rights and remedies with respect to Collateral provided for
herein.

Section 7.06    Notice of Acceleration. Subject to the terms of this Agreement,
each of the First Lien Administrative Agent and the Second Lien Collateral Agent
shall endeavor to provide advance notice to each other of an acceleration of any
Obligations in respect of the First Lien Obligations or the Second Lien
Obligations, as the case may be (other than with respect to any automatic
accelerations pursuant to the First Lien Credit Agreement or the Second Lien
Credit Agreement, as applicable); provided, however, no such party’s failure to
give such notice under this Section 7.06 shall (i) create any claim or cause of
action on the part of the other party against the party failing to give such
notice for any reason whatsoever or (ii) impair the effectiveness of any such
acceleration. Nothing contained in this Section 7.06 shall limit, restrict,
alleviate, or amend any notice requirement otherwise provided in this Agreement
or otherwise required under applicable Legal Requirement.

Article VIII

Representations and Warranties

Section 8.01    Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a)    Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization or formation and has all
requisite power and authority to execute and deliver this Agreement and perform
its obligations hereunder.

(b)    This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights and by general principles of equity.

(c)    The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any Governmental Authority or any provision of any indenture, agreement
or other instrument binding upon such party.

 

43



--------------------------------------------------------------------------------

Section 8.02    Representations and Warranties of Each Administrative Agent.
Each Administrative Agent represents and warrants to the other parties hereto
that it has been authorized by the Lenders under and as defined in the First
Lien Credit Agreement or the Second Lien Credit Agreement, as applicable, to
enter into this Agreement for and on behalf of such Lenders.

Article IX

No Reliance; No Liability; Obligations Absolute

Section 9.01    No Reliance; Information. Each Administrative Agent, for itself
and on behalf of the applicable other Secured Parties, acknowledges that (a) it
and such Secured Parties have, independently and without reliance upon, (i) in
the case of the First Lien Secured Parties, any Second Lien Secured Party, and
(ii) in the case of the Second Lien Secured Parties, any First Lien Secured
Party, and based on such documents and information as they have deemed
appropriate, made their own credit analyses and decisions to enter into the
Facility Documents to which they are party, and (b) it and such Secured Parties
will, independently and without reliance upon, (i) in the case of the First Lien
Secured Parties, any Second Lien Secured Party and (ii) in the case of the
Second Lien Secured Parties, any First Lien Secured Party, and based on such
documents and information as they shall from time to time deem appropriate,
continue to make their own credit decisions in taking or not taking any action
under this Agreement or any other Facility Document to which they are party. No
Secured Party shall have any duty to disclose to any other Secured Party, any
information relating to the Parent, the Company or any Subsidiary, or any other
circumstance bearing upon the risk of nonpayment of any of the First Lien
Obligations or the Second Lien Obligations, as the case may be, that is known or
becomes known to any of them or any of their Affiliates. In the event any
Secured Party, in its sole discretion, undertakes at any time or from time to
time to provide any such information to any other Secured Party, it shall be
under no obligation (i) to make, and shall not make or be deemed to have made,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion or (iii) to undertake any investigation.

Section 9.02    No Warranties or Liability.

(a)    The First Lien Administrative Agent, for itself and on behalf of the
other First Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, no Second Lien Secured
Party has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Second Lien Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. The Second Lien

 

44



--------------------------------------------------------------------------------

Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, acknowledges and agrees that, except for the representations and
warranties set forth in Article VIII, no First Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the First Lien Loan Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon.

(b)    No Administrative Agent or other Secured Party shall have any express or
implied duty to any other Administrative Agent or Secured Party, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any First Lien Loan
Document and any Second Lien Loan Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

(c)    Except to the extent that may otherwise be expressly provided in this
Agreement, the Second Lien Collateral Agent, for itself and on behalf of the
other Second Lien Secured Parties, agrees that no First Lien Secured Party shall
have any liability to the Second Lien Collateral Agent or any other Second Lien
Secured Party, and hereby waives any claim against any First Lien Secured Party,
arising out of any and all actions which the First Lien Administrative Agent or
the other First Lien Secured Parties may take or permit or omit to take with
respect to (i) the First Lien Loan Documents (other than this Agreement), (ii)
the collection of the First Lien Obligations or (iii) the maintenance of, the
preservation of, the foreclosure upon or the Disposition of any Collateral.

Section 9.03    Obligations Absolute. The Lien priorities provided for herein
and the respective rights, interests, agreements and obligations hereunder of
each of the Administrative Agents and the other Secured Parties shall remain in
full force and effect irrespective of:

(a)    any lack of validity or enforceability of any Facility Document;

(b)    subject to the limitations set forth in Section 7.01, any change in the
time, place or manner of payment of, or in any other term of (including the
Refinancing of), all or any portion of the First Lien Obligations or the Second
Lien Obligations, it being specifically acknowledged that a portion of the First
Lien Obligations consists or may consist of Obligations that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;

(c)    subject to the limitations set forth in Section 7.01, any change in the
time, place or manner of payment of, or, in any other term of, all or any
portion of the First Lien Obligations or the Second Lien Obligations;

(d)    any amendment, waiver or other modification, whether by course of conduct
or otherwise, of any Facility Document;

 

45



--------------------------------------------------------------------------------

(e)    the securing of any First Lien Obligations or Second Lien Obligations
with any additional collateral or guaranty agreements, or any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Collateral
or any other collateral or any release of any guarantee securing any First Lien
Obligations or Second Lien Obligations; or

(f)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Parent, the Company or any Subsidiary in
respect of the First Lien Obligations, the Second Lien Obligations, or this
Agreement, or any of the Second Lien Secured Parties in respect of this
Agreement.

Article X

Miscellaneous

Section 10.01    Notices. (a) Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier, or
delivered by electronic mail to the electronic mail address, as follows:

(i)    if to the Company or any other Grantor, to it at its address for notices
set forth in the Facility Agreements; and

(ii)    if to the First Lien Administrative Agent, to it at its address for
notices set forth in the First Lien Credit Agreement; and

(iii)    if to the Second Lien Collateral Agent, to it at its address for
notices set forth in the Second Lien Credit Agreement.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent if the sender
receives an acknowledgement of receipt (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in said subsection (b).

(b)    Electronic Communications. Notices and other communications may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agents, provided that the foregoing shall not apply to notices to
any party if such party has notified the other parties hereto that it is
incapable of receiving notices by electronic communication.

Unless the applicable Administrative Agent otherwise prescribes, notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such

 

46



--------------------------------------------------------------------------------

notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

(c)    Change of Address, Etc. Each Grantor and each Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.

Section 10.02    Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of the other
Facility Documents, the provisions of this Agreement shall control; provided,
however, that (a) as between any Grantor, on the one hand, and any First Lien
Secured Party on the other hand, the terms of this Agreement (i) shall not
result in a waiver of any default or event of default under any document entered
into in connection with First Lien Obligations and (ii) do not constitute the
right or permission of any Grantor to incur any indebtedness or to grant any
lien which is not expressly permitted, or to take any other actions which are
prohibited, under the First Lien Credit Agreement, and (b) as between any
Grantor, on the one hand, and any Second Lien Secured Party on the other hand,
the terms of this Agreement (i) shall not result in a waiver of any default or
event of default under any document entered into in connection with Second Lien
Obligations, and (ii) do not constitute the right or permission of any Grantor
to incur any indebtedness or to grant any lien which is not expressly permitted,
or to take any other actions which are prohibited, under the Second Lien Credit
Agreement.

Section 10.03    Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and such
covenants and agreements shall survive the execution and delivery of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency Proceeding. The Second Lien Collateral
Agent, for itself and on behalf of the other Second Lien Secured Parties, hereby
waives any and all rights the Second Lien Secured Parties may now or hereafter
have under applicable Legal Requirement to revoke this Agreement or any of the
provisions of this Agreement. The First Lien Administrative Agent, for itself
and on behalf of the other First Lien Secured Parties, hereby waives any and all
rights the First Lien Secured Parties may now or hereafter have under applicable
Legal Requirement to revoke this Agreement or any of the provisions of this
Agreement.

Section 10.04    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties

 

47



--------------------------------------------------------------------------------

shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 10.05    Amendments; Waivers.

(a)    No failure or delay on the part of any party hereto in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.05, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Lien Administrative Agent (subject to compliance with Section 9.03
of the First Lien Credit Agreement) and the Second Lien Collateral Agent
(subject to compliance with Section 9.03 of the Second Lien Credit Agreement),
provided that no such agreement shall amend, modify or otherwise affect (i) the
rights or obligations of the Company or any Grantor without such Person’s prior
written consent; or (ii) Sections 3.04(b), 3.06 (to the extent it is subject to
the rights of Grantors under the First Lien Loan Documents), 5.01(c)(ii), 7.01,
7.02, 7.05, 8.01, 10.01, 10.03, 10.04, 10.05, 10.08, 10.09, 10.12, 10.13, and
10.14 of this Agreement and related definitions, in each case, in a manner
adverse to the Company, without the prior written consent of the Company
provided that no such consent shall be necessary if an “Event of Default” has
occurred and is continuing under either the First Lien Credit Agreement or the
Second Lien Credit Agreement.

Section 10.06    Subrogation.

(a)    So long as the Discharge of First Lien Obligations has not occurred, the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, hereby waives any rights of subrogation it or they may acquire
as a result of any payment hereunder; provided, however, that, as between the
Company and the other Grantors, on the one hand, and the Secured Parties on the
other hand, any such payment that is paid over to the First Lien Administrative
Agent pursuant to this Agreement shall be deemed not to reduce any of the Second
Lien Obligations unless and until the Discharge of First Lien Obligations shall
have occurred and the First Lien Administrative Agent delivers any such payment
to the Second Lien Collateral Agent.

(b)    The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby waives any right of subrogation it or they
may have or otherwise acquire as a result, and solely to the extent, of the
repayment (by the Company or otherwise) of outstanding First Lien Obligations
with proceeds of loans made under any of the Second Lien Loan Documents.

 

48



--------------------------------------------------------------------------------

Section 10.07    Applicable Law; Jurisdiction.

(a)    Governing Law. This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b)    Jurisdiction. Each party hereto irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto in any way relating to this Agreement
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Legal Requirement, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement shall affect
any right that any party hereto may otherwise have to bring any action or
proceeding relating to this Agreement or any other document related hereto
against the Company or any other Grantor or its properties in the courts of any
jurisdiction.

(c)    Waiver of Venue. The Company and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirement, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Facility Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirement, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Legal Requirement.

Section 10.08    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY RIGHT IT MAY HAVE
TO

 

49



--------------------------------------------------------------------------------

A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.08.

Section 10.09    Parties in Interest. The provisions of this Agreement shall be
binding upon each Loan Party party hereto, the First Lien Administrative Agent,
the Second Lien Collateral Agent, and their respective successors and assigns,
as well as the other First Lien Secured Parties and Second Lien Secured Parties,
all of whom are bound by this Agreement. The provisions of this Agreement shall
inure to the benefit of First Lien Administrative Agent, the Second Lien
Collateral Agent, the First Lien Secured Parties, the Second Lien Secured
Parties, and their respective successors and assigns. The provisions of this
Agreement referenced in Section 10.05(b)(ii) shall inure to the benefit of the
Company. The First Lien Secured Parties, the Second Lien Secured Parties, and
their respective successors and assigns are intended to be third party
beneficiaries of this Agreement. Except for the parties to this Agreement to the
extent aforesaid, the First Lien Secured Parties, the Second Lien Secured
Parties, and their respective successors and assigns, no other Person shall have
or be entitled to assert rights or benefits hereunder.

Section 10.10    Specific Performance. Each Administrative Agent may demand
specific performance of this Agreement and, on behalf of itself and the
respective other Secured Parties, hereby irrevocably waives any defense based on
the adequacy of a remedy at law and any other defense that might be asserted to
bar the remedy of specific performance in any action which may be brought by the
respective Secured Parties.

Section 10.11    Headings. Article and Section headings used herein and the
Table of Contents hereto are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.12    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

50



--------------------------------------------------------------------------------

Section 10.13    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties and the Second Lien Secured
Parties in relation to one another. Except as expressly provided in this
Agreement, none of the Company, any other Grantor, any Guarantor or any other
creditor thereof shall have any rights or obligations hereunder and none of the
Company, any other Grantor or any Guarantor may rely on the terms hereof except
to the extent of any obligations in favor of the Company or other Grantor
expressly provided for herein and the provisions referenced in Section 10.05(b)
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Company or any other Grantor or any Guarantor to pay the First Lien
Obligations and the Second Lien Obligations as and when the same shall become
due and payable in accordance with their terms.

Section 10.14    Concerning the Administrative Agents. It is understood and
agreed that (a) the First Lien Administrative Agent is entering into this
Agreement in its capacity as administrative agent under the First Lien Credit
Agreement and the provisions of the First Lien Credit Agreement applicable to
the Administrative Agent (as defined therein) thereunder shall also apply to the
First Lien Administrative Agent hereunder, and (b) the Second Lien Collateral
Agent is entering into this Agreement in its capacity as administrative agent
under the Second Lien Credit Agreement and the provisions of the Second Lien
Credit Agreement applicable to the Administrative Agent (as defined therein)
thereunder shall also apply to the Second Lien Collateral Agent hereunder.
Notwithstanding anything in this Agreement to the contrary, no provision of this
Agreement shall require any Administrative Agent to monitor any Grantor’s or
Guarantor’s financial condition, compliance with covenants or any other
circumstance bearing on the risk of non-payment, except as may be expressly
provided in the applicable Facility Document.

Section 10.15    Sharing of Information. The Company agrees that each First Lien
Secured Party and each Second Lien Secured Party may (but is not obligated to)
share with any other First Lien Secured Party and any other Second Lien Secured
Party, any information provided to such disclosing First Lien Secured Party or
Second Lien Secured Party notwithstanding an request or demand by the Company
that such information be kept confidential; provided, that such information
shall otherwise be subject to the respective confidentiality provisions in the
First Lien Credit Agreement and the Second Lien Credit Agreement, as applicable.

Unless otherwise expressly stated, if a party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly. “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
party but is intended to have substantially the same effects as the prohibited
action.

[Remainder of this page intentionally left blank]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

COMPANY: PENN VIRGINIA HOLDING CORP. By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer PARENT: PENN VIRGINIA CORPORATION By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:  
Senior Vice President, Chief Financial Officer and Treasurer SUBSIDIARY
GRANTORS: PENN VIRGINIA OIL & GAS CORPORATION PENN VIRGINIA OIL & GAS GP LLC
PENN VIRGINIA OIL & GAS LP LLC PENN VIRGINIA MC CORPORATION PENN VIRGINIA MC
ENERGY L.L.C. PENN VIRGINIA MC GATHERING COMPANY L.L.C. PENN VIRGINIA MC
OPERATING COMPANY L.L.C. PENN VIRGINIA RESOURCE HOLDINGS CORP. Each By:  

/s/ Steve A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer PENN VIRGINIA OIL & GAS, L.P. By: Penn Virginia Oil & Gas
GP LLC, its general partner By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

Intercreditor Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as First Lien Administrative Agent

By:  

/s/ Paul Squires

Name:   Paul Squires Title:   Managing Director

 

Intercreditor Agreement



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Second Lien Collateral Agent By:  

/s/ John Koehler

Name:   John Koehler Title:   Senior Vice President

 

Intercreditor Agreement



--------------------------------------------------------------------------------

ANNEX I

Provision for the Second Lien Credit Agreement

“Reference is made to the Intercreditor Agreement dated as of September 29, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Penn Virginia Holding Corp. (the “Company”),
Penn Virginia Corporation (the “Parent”), each other grantor party thereto (the
“Subsidiary Grantors” and together with the Company and the Parent, the “Loan
Parties”), Wells Fargo Bank, National Association, as agent for the First Lien
Lenders (as defined therein) (in such capacity, the “First Lien Administrative
Agent”), and JEFFERIES FINANCE LLC, as administrative agent and collateral agent
for the Second Lien Lenders (as defined therein) (in such capacities, the
“Second Lien Collateral Agent”). Each Lender hereunder (a) acknowledges that it
has received a copy of the Intercreditor Agreement, (b) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (d) authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement as “Second Lien Collateral
Agent” and on behalf of such Lender. The foregoing provisions are intended as an
inducement to the lenders under the First Lien Credit Agreement to permit the
incurrence of the Obligations hereunder and to extend credit to the Company and
such lenders are intended third party beneficiaries of such provisions.”

Provision for the Second Lien Security Documents

“Reference is made to the Intercreditor Agreement dated as of September 29, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Penn Virginia Holding Corp. (the “Company”),
Penn Virginia Corporation (the “Parent”), each other grantor party thereto (the
“Subsidiary Grantors” and together with the Company and the Parent, the “Loan
Parties”), Wells Fargo Bank, National Association, as agent for the First Lien
Lenders (as defined therein) (in such capacity, the “First Lien Administrative
Agent”), and JEFFERIES FINANCE LLC, as administrative agent and collateral agent
for the Second Lien Lenders (as defined therein) (in such capacities, the
“Second Lien Collateral Agent”). Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Administrative Agent,
for the benefit of the Secured Parties, pursuant to this Agreement and the
exercise of any right or remedy by the Administrative Agent and the other
Secured Parties hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall control.”

 

Annex I